Exhibit 10.1

 

 

 

 

 

 

SPORTS MEDICINE

JOINT DEVELOPMENT AND DISTRIBUTION AGREEMENT

by and between

Musculoskeletal Transplant Foundation, Inc.

and

CONMED Corporation

dated as of

January 3, 2012

 

 

 

 

Table of Contents

 

        Page 1. DEFINITIONS AND INTERPRETATIONS 2   1.1 Definitions 2   1.2
Additional Definitions 6   1.3 Interpretation 7 2. SPORTS MEDICINE TISSUE 8  
2.1 CONMED Exclusive Representation 8   2.2 MTF Exclusive Production and
Distribution 8   2.3 SMTs Declined by CONMED 8   2.4 Non-Competition and Right
of First Refusal 9     2.4.1 MTF Non-Competition 9     2.4.2 CONMED
Non-Competition 9     2.4.3 Right of First Refusal 10 3. GOVERNANCE – JOINT
COMMITTEE 10   3.1 Constitution 10   3.2 Voting 10   3.3 Responsibilities 11  
3.4 Meetings 11 4. DEVELOPMENT PROGRAM 11   4.1 Overall Purpose 11   4.2
Development Program Expenses 12     4.2.1 Generally 12     4.2.2 Clinical
Expenses 12     4.2.3 ACS Regulatory Approval Expense 12     4.2.4 Supply of
SMTs for Development Program 12   4.3 Clinical Development and Regulatory
Approval 12     4.3.1 HCT/P Products and SMTs Generally 12     4.3.2 Regulatory
Approval of SMTs 13   4.4 Development Teams 13     4.4.1 CONMED’s Development
Team 13

 

-i-

 

 

    4.4.2 MTF’s Development Team 14   4.5 Development Plans 14   4.6 Development
Work Sites 14   4.7 Reports; Review of Records and Performance 14   4.8
Indemnification 15 5. MARKETING AND PROMOTION 15   5.1 Overall Purpose 15   5.2
Order Solicitation and Submission 16   5.3 Pricing; Discounts; Distribution 16  
  5.3.1 Pricing; Discounts 16     5.3.2 Distribution 16   5.4 Marketing and
Promotion 17     5.4.1 Marketing and Promotion Standards 17     5.4.2
Promotional Practices 17     5.4.3 Training and Reporting 18   5.5 SMT
Development and Sales Support 18   5.6 Utilization of MTF Allograft Consultants:
18   5.7 SMT Identification 19   5.8 SMT Literature 19   5.9 Commercially
Reasonable Efforts to Market and Promote SMTs; No Representation or Covenant as
to Commercial Success 19     5.9.1 Commercially Reasonable Efforts to Market and
Promote SMTs 19     5.9.2 No Representation or Covenant as to Commercial Success
20 6. PRODUCTION AND DISTRIBUTION 20   6.1 Overall Purpose 20   6.2 Processing
Standards 20   6.3 Supply and Inventory 21   6.4 Forecasts 21   6.5 Orders and
Delivery 21   6.6 Failure to Supply. 22   6.7 Customer Service 22

 

-ii-

 

 

  6.8 Existing Agreements with OPOs/Donor Sites 23   6.9 Charity Care Policy of
MTF 23   6.10 International Promotion and Distribution of SMTs 23 7. REGULATORY
MATTERS 23   7.1 Adverse Event Reporting and Recalls 23     7.1.1 Exchange of
Information 23     7.1.2 Reporting and Recalls 23 8. OWNERSHIP OF INTELLECTUAL
PROPERTY 24   8.1 Present Intellectual Property and Independently Developed
Intellectual Property 24   8.2 Jointly Developed Intellectual Property 24 9.
LICENSE GRANTS 24   9.1 By MTF 24   9.2 By CONMED 24   9.3 No Other Rights 25  
9.4 Terms of Licenses 25 10. PAYMENTS AND REPORTING 25   10.1 Payments to MTF 25
    10.1.1 Effective Date Payment 25     10.1.2 Deferred Payments 25     10.1.3
Payment Terms 26   10.2 Payments to CONMED 26     10.2.1 SMTs Regulated as HCT/P
26     10.2.2 SMTs Subject to Regulatory Approval 26     10.2.3 ACS Revenue
Sharing 26   10.3 Monthly and Annual Reports 26   10.4 Right to Audit MTF Books
and Records 27   10.5 Right to Audit CONMED Books and Records 27 11. PATENT
ISSUES 27   11.1 Preparation, Prosecution and Maintenance of Patent Applications
and Patents 27     11.1.1 Present Intellectual Property and Independently
Developed Intellectual Property 27

 

-iii-

 

 

    11.1.2 Jointly Developed Intellectual Property 28   11.2 Infringement
Actions 28     11.2.1 Against CONMED or MTF 28     11.2.2 By CONMED or MTF 29  
  11.2.3 SMT Infringement Claim 29   11.3 Notification of Issued Patents and
Patent Term Extensions 30   11.4 Patent Marking 30 12. CONFIDENTIAL INFORMATION
30   12.1 Confidential Information 30   12.2 Permitted Disclosures 30 13.
INDEMNIFICATION 31   13.1 Indemnification of MTF 31   13.2 Indemnification of
CONMED 31   13.3 Procedure 32   13.4 Joint Defendants 32   13.5 Insurance 32 14.
TERM AND TERMINATION 33   14.1 Term 33     14.1.1 CONMED Change of Control 33  
  14.1.2 Sustained Promotional Shortfall 33   14.2 Default 33   14.3 Bankruptcy
Proceedings 34   14.4 Effect of Termination 34     14.4.1 Accrued Obligations 34
    14.4.2 Remaining Inventory 34     14.4.3 Return of Materials 35     14.4.4
Transfer of Purchased Assets 35   14.5 Survival 35 15. REPRESENTATIONS,
WARRANTIES AND COVENANTS 35   15.1 By MTF 35     15.1.1 Organization and
Authority 35

 

-iv-

 

 

    15.1.2 No Conflicts; Consents 36     15.1.3 Compliance with Laws 36    
15.1.4 Processing 36     15.1.5 Intellectual Property 37   15.2 By CONMED 38    
15.2.1 Organization and Authority 38     15.2.2 No Conflicts; Consents 38    
15.2.3 Compliance with Laws 38     15.2.4 Intellectual Property 39   15.3
Disclaimer of Warranties 39   15.4 Non-Solicitation 39 16. MISCELLANEOUS 40  
16.1 Governing Law 40   16.2 Independent Contractors 40   16.3 Funding 40   16.4
Press Releases and Other Publicity Announcements 40   16.5 Binding Effect 40  
16.6 Entire Agreement 40   16.7 No Waiver 41   16.8 Severability 41   16.9
Counterparts 41   16.10 Amendments 41   16.11 Assignment 41   16.12 Notices 41  
  16.12.1 Method of Delivery 41     16.12.2 Procedure 42   16.13 Force Majeure
42   16.14 Dispute Resolution 42   16.15 Due Dates 42          

-v-

 

EXHIBITS A SPORTS MEDICINE TISSUES B INITIAL FORECASTS C  ASC REVENUE SHARING D 
NOTICES SCHEDULE SCHEDULES 2.4.2 CONMED CONTRACTUAL OBLIGATIONS 5.2
INTERNATIONAL MARKETING & PROMOTION PROCEDURES 5.3.1 DISCOUNTS; group purchasing
organizations 10.1.2 DEFERRED PAYMENTS

 

-vi-

 

JOINT DEVELOPMENT AND DISTRIBUTION AGREEMENT

This Joint Development and Distribution Agreement (this “Agreement”), dated as
of January 3, 2012 (“Effective Date”), is made and entered into by and between
CONMED Corporation, a New York corporation having its principal place of
business at 525 French Road, Utica, New York 13502, including its affiliates
(“CONMED”), and Musculoskeletal Transplant Foundation, Inc., a District of
Columbia nonprofit corporation having its principal place of business at 125 May
Street, Suite 300, Edison, New Jersey 08837 (“MTF”). Each of CONMED and MTF is
from time to time referred to herein, individually, as a “Party” and
collectively, as the “Parties.”

WHEREAS, CONMED has a successful sports medicine business and has determined
that it is in the interests of CONMED to assist MTF in connection with its
efforts to recover, transport, process, preserve, maintain quality control of,
store, and distribute sports medicine tissues, as provided more particularly in
this Agreement and the Related Agreements (as defined below);

WHEREAS, MTF has developed a successful sports medicine division, and the board
of directors of MTF has determined that it is in the interests of MTF’s
charitable mission to convey exclusive marketing and promotional rights with
respect to sports medicine tissues to CONMED in consideration of, among other
things, the payments to be made by CONMED hereunder, which payments can be used
by MTF to develop new allograft tissue and to otherwise further its charitable
mission of promoting allograft tissue transplantation;

WHEREAS, CONMED and MTF wish to enter into this Agreement in accordance with the
terms and subject to the conditions of which (a) CONMED will acquire exclusive
rights to market and promote sports medicine allograft tissues, and tissues for
the correction of deformity of the extremities, (b) MTF will retain exclusive
rights to process, store, take orders for, distribute, invoice and collect
service fees for sports medicine allograft tissues, and (c) the Parties will
jointly develop new allograft tissue forms in the sports medicine field;

WHEREAS, the Parties have entered into an Exclusive License and Supply
Agreement, dated as of the date hereof (the “Cascade Agreement”), in accordance
with the terms and subject to the conditions of which MTF has agreed to grant to
CONMED worldwide, exclusive distribution and marketing rights to Cascade Medical
Enterprise LLC’s platelet rich plasma technology;

WHEREAS, the Parties have entered into an Asset Purchase Agreement, dated as of
the date hereof (the “Asset Purchase Agreement”), in accordance with the terms
and subject to the conditions of which MTF has agreed to sell and assign to
CONMED, and CONMED has agreed to purchase and assume from MTF, the Purchased
Assets (as defined in the Asset Purchase Agreement) and the Assumed Liabilities
(as defined in the Asset Purchase Agreement);

WHEREAS, the Parties have entered into a Sublease Agreement, dated as of the
date hereof (the “Sublease”), in accordance with the terms and subject to the
conditions of which MTF will sublease certain premises located in Edison, New
Jersey to CONMED; and



1

 

 

WHEREAS, the Parties have entered into a Transition Agreement, dated as of the
date hereof (the “Transition Agreement”), in accordance with the terms and
subject to the conditions of which CONMED will engage the services of MTF
Allograft Consultants (as defined in the Transition Agreement) for a
transitional period.

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound hereby, agree as follows:

1.                  DEFINITIONS AND INTERPRETATIONS

1.1              Definitions

“ACS” means MTF’s development stage allograft cartilage scaffold which, upon
approval of the Joint Committee in accordance with the terms hereof, shall
become an SMT.

“Affiliate” means any Person directly or indirectly controlled by, controlling
or under common control with, a Party, but only for so long as such control
shall continue. For purposes of this definition, “control” (including, with
correlative meanings, “controlled by,” “controlling” and “under common control
with”) shall be presumed to exist with respect to a Person in the event of the
possession, direct or indirect, of (i) the power to direct or cause the
direction of the management and policies of such Person (whether through
ownership of securities, by contract, through control of the board of directors,
or otherwise), or (ii) at least fifty percent (50%) of the voting securities or
other comparable equity interests of such Person. For the avoidance of doubt,
(a) neither of the Parties shall be deemed to be an “Affiliate” of the other,
(b) a Person shall cease to be an “Affiliate” hereunder upon the date that such
Person no longer satisfies the requirements set forth in this definition, and
(c) no director, officer or shareholder of CONMED (or any director or officer of
any subsidiary of CONMED) shall be deemed to be a CONMED Affiliate.

“All Categories of Intellectual Property” means the Present Intellectual
Property, the Independently Developed Intellectual Property, and the Jointly
Developed Intellectual Property.

“Allograft” means human tissue recovered from donors and processed with the goal
of being surgically implanted. The term “Allograft” shall not include stem
cells, growth factors, pharmaceutical agents, or other products that are derived
from human tissue in a process that requires a degree of processing similar to
that required for stem cells, growth factors and pharmaceutical agents.

“ASP” means the Net Amount for SMTs during any calendar year, divided by the
number of units of SMT products sold during such calendar year, calculated on a
product-by-product basis if there are multiple SMTs and subject to compliance
with the discount provisions set forth in Section 5.3.

“Business Day” means a day on which banking institutions in New York, NY are
open for business.



2

 

 

“Clinical Development” means preclinical studies (including analytical and
animal studies), clinical trials, post-approval clinical studies and
post-marketing surveillance studies, and all other activities that are
reasonably required to establish product performance characteristics, assess
modes of action or intended effects to ascertain whether a product acts
structurally, physically, chemically, or systemically within the body and to
obtain and maintain all Regulatory Approvals required to market or as otherwise
necessary to release for distribution any SMT and that have been approved by the
Joint Committee. For purposes of this definition, the term “release for
distribution” means the provision of any SMT to a third party for use within the
Field or for distribution to end users for use within the Field.

“Combination Product” means a product that is marketed or promoted by CONMED for
applications in the Field that (a) contains (i) Allograft components and
(ii) non-Allograft components and (b) is marketed as a single product or as a
kit or package.

“CONMED Affiliates” means any Affiliate of CONMED.

“CONMED Change of Control” means the consummation of a merger or consolidation
of CONMED with any Person (an “Acquiror”), other than a merger or consolidation
that would result in the voting securities of CONMED outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or such surviving
entity’s parent) at least 50% of the total voting power represented by the
voting securities of CONMED, such surviving entity or such surviving entity’s
parent outstanding immediately after such merger or consolidation. CONMED shall
furnish to MTF written notice (specifying the identity of the Acquiror) of a
CONMED Change of Control within 30 days following the occurrence of a CONMED
Change of Control.

“Control” means, with respect to any Intellectual Property right, that a Party
owns a transferable interest or has a license or sublicense to such Intellectual
Property right and has the right to grant the other Party a license or a
sublicense to such Intellectual Property right without violating the terms of
any agreement with any third party.

“Development Plan” means the written joint development plan, as described in
Section 4.5, which shall be prepared annually by the Development Teams and
approved by the Joint Committee to implement the Development Program.

“Development Program” means a program as described in Section 4 of this
Agreement for the design, development, and processing of an SMT.

“Development Teams” means the teams appointed by CONMED and MTF, respectively,
as described in Section 4.4, which, under the direction of the respective team
leaders, shall prepare and implement the Development Plan.

“EMA” means the European Medicines Agency.

“Existing SMT” means those SMTs listed on Exhibit A as “Existing SMTs”.

“FDA” means the U.S. Food and Drug Administration.



3

 

 

“Field” means the “sports medicine” field as customarily understood in the
industry and consistent with MTF’s historical marketing practices, and
consisting of treatment, repair, replacement, or regeneration of tendon,
ligament, cartilage, meniscus or joints and the correction of deformities of the
extremities.

“Governmental Authority” means any nation or government, any provincial, state,
regional, local or other political subdivision thereof, any supranational
organization of sovereign states, and any entity, department, commission,
bureau, agency, authority, board, court, official or officer, domestic or
foreign, exercising executive, judicial, regulatory or administrative functions
of or pertaining to government.

“HCT/P” means Human Cells, Tissues and Cellular and Tissue-Based Products
regulated solely pursuant to section 361 of the Public Health Service Act as
defined in applicable FDA regulations that, as such, do not require premarket
approval or clearance by FDA to be marketed.

“Independently Developed Intellectual Property” means any and all Patents,
inventions, copyrights, trademarks, trade secrets, know-how, and any other
proprietary or confidential information invented, conceived, developed and/or
reduced to practice after the Effective Date by a Party’s employees, consultants
or other agents, solely or jointly with a third party but without involvement by
the other Party or acquired by a Party, which directly and substantially relate
to an SMT or the design, development, processing, storage, use or distribution
thereof.

“Intellectual Property” means a Party’s Present Intellectual Property and/or
Independently Developed Intellectual Property and/or Jointly Developed
Intellectual Property.

“Intellectual Property Rights” means any and all Patents, inventions,
copyrights, trademarks, trade secrets, know-how, and any other proprietary or
confidential information invented, conceived, developed and/or reduced to
practice before or after the effective date of this Agreement to the extent
related to an SMT product, application or the design, development, processing,
storage, use or distribution thereof.

“Joint Committee” means the committee composed of representatives of CONMED and
MTF which is described in Section 3.

“Jointly Developed Intellectual Property” means any and all Patents, inventions,
copyrights, trademarks, trade secrets, know-how, and all other proprietary or
confidential information invented, conceived, developed and/or reduced to
practice after the Effective Date jointly by (a) employees, consultants or
agents of CONMED and (b) employees, consultants or agents of MTF, which directly
and substantially relate to an SMT or the design, development, processing,
storage, use or distribution thereof.

“Law” means any federal, provincial, state, local or foreign law, statute,
ordinance, order, code, permit, license, rule, regulation or other approval
promulgated or issued by any Governmental Authority, including material FDA
guidances, at any time relating and applicable to the subject item or topic, as
well as any judgments, decrees, injunctions or agreements issued or entered into
by any Governmental Authority.



4

 

 

“MAA” means an application to the appropriate Regulatory Authority for approval
to sell (but excluding pricing approval) a Combination Product or HCT/P that has
been determined by any Regulatory Authority to be subject to premarket review
requirements as a drug, biologic, or medical device in any particular country or
regulatory jurisdiction, including any such application filed with the EMA
pursuant to the European Union’s centralized procedure or with the applicable
Regulatory Authority of a country in accordance with such country’s national
approval procedure.

“Net Amount” means the total service fees charged by MTF for recovery, testing,
processing, packaging, storage and distribution of SMTs as actually invoiced to
customers less the following deductions:

(a)                agreed-upon service fee concessions granted to SMT customers;

(b)               excise and sales taxes, customs duties, and other government
charges to the extent separately itemized on the invoice;

(c)                outbound freight, shipment and insurance costs to the extent
separately itemized on the invoice; and

(d)               amounts actually paid, granted or accrued on returns in
accordance with MTF’s return policy.

“Patents” means United States patent applications and foreign counterparts
thereof, and all United States and foreign patents issued, or issuing therefrom,
including any additions, continuations and continuations-in-part, divisions,
reissues, renewals and extensions thereof.

“Person” means any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

“Present Intellectual Property” means, with respect to each Party, all Patents,
inventions, copyrights, trademarks, trade secrets, know-how and all other
proprietary or confidential information Controlled by such Party as of the
Effective Date, which such Party is free to license hereunder, and which
directly and substantially relate to an SMT or the design, development,
processing, storage, use or distribution thereof.

“process” or “processing” means the activities related to the processing of
Allograft into finished SMTs and packaging and preparation for distribution
thereof.

“Regulatory Approval” means, with respect to an SMT, the approval of a
Governmental Authority necessary for the marketing and sale of the SMT in a
given country or regulatory jurisdiction, which may include the approval of an
MAA.

“Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval in such country or regulatory jurisdiction, including,
without limiting the foregoing, (i) in the U.S., the FDA, and (ii) in the EU,
the EMA, the European Commission and relevant national medicines regulatory
authorities.



5

 

 

“Related Agreements” means, the Asset Purchase Agreement, the Cascade Agreement,
the Sublease, and the Transition Agreement, in each case, as amended or modified
from time to time.

“Specified Acquiror” means any Acquiror that, immediately prior to a CONMED
Change of Control, markets and promotes Allograft products that compete with
Allografts in the Field processed, distributed, marketed or promoted by MTF and
that has at least a five percent (5%) share of such Allograft market in the
Field, unless either (i) such competing Allograft products are marketed and
promoted through an Affiliate of such Acquiror that is operated separately with
a distinct brand and separate research and development, and sales teams (a
“Separate Acquiror Affiliate”), or (ii) such Acquiror is already a partner or
otherwise in privity with MTF.

“SMT” means an Allograft processed by MTF that is marketed, promoted, or
primarily used for applications in the Field, including all Existing SMTs and,
upon approval by the Joint Committee, all future products. For clarity,
Allograft products incorporating similar or identical Allograft forms, sizes
and/or configurations as SMTs do not constitute SMTs to the extent they are not
marketed, promoted, or primarily used for applications in the Field and the
Parties will designate any such Allograft products distinctly from SMTs (e.g.,
through unique part numbers and distinct names and/or labeling).

“Territory” means the entire world.

1.2              Additional Definitions

The following terms have the meanings set forth in the corresponding Sections of
this Agreement:

Term Section “Agreement” Preamble “Asset Purchase Agreement” Recitals “Auditor”
10.4 “Acquiror” Definition of CONMED Change of Control “Bankruptcy Laws and
Equitable Principles” 15.1.1 “Baseline Market Share” 5.9.1 “Baseline Volume”
5.9.1 “Cascade Agreement” Recitals “Claim” 13.1 “Confidential Information” 12.1
“CONMED” Preamble “CONMED Declined SMT” 2.4.3 “CONMED Indemnitees” 13.2 “CONMED
Service Fee” 10.2.1



6

 

 

 

“Customer Preference Change” 6.6 “Deferred Payments” 10.1.3 “Designated
Executives” 16.14 “Development Work Site” 4.6 “Donor Criteria” 10.1.2 “Donor
Organization” 6.6 “Effective Date” Preamble “Effective Date Payment” 10.1.1
“Exempt Tissue Banks” 2.4.1 “Failure to Supply” 6.6 “Force Majeure” 16.13
“Forecast” 6.3 “GPOs” 5.3.1 “Indemnitee” 13.3 “Indemnitor” 13.3 “infringement”
11.2.2 “Initial Term” 14.1 “MAA Product” 4.3.2 “Market Decline” 6.6 “Marketing
Activities” 5.9.1 “MTF” Preamble “MTF Declined SMT” 4.1 “MTF Indemnitees” 13.1
“Party” Preamble “Patent Expenses” 11.1.2 “Priority System” 5.3.2 “Promotional
Shortfall” 5.9.1 “Representatives” 5.1 “Revenue Payments Owed” 10.2.3 “Separate
Acquiror Affiliate” Definition of Specified Acquiror “SMT literature” 5.8 “SMT
Market Share” 5.9.1 “Sublease” Recitals “Supply Floor” 10.1.2 “Supply Period”
10.1.2 “Term” 14.1 “Transition Agreement” Recitals    

1.3              Interpretation

In this Agreement unless otherwise specified:

a.                   When a reference is made in this Agreement to a Section,
Exhibit, Schedule, Recital or Preamble, such reference is to a Section, Exhibit,
Schedule, Recital or Preamble of or to this Agreement unless otherwise
indicated.



7

 

 

b.                  The words “hereof,” “herein,” “hereto” and “hereunder” and
words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.

c.                   The terms defined in the singular herein shall have a
comparable meaning when used in the plural, and vice versa.

d.                  Words of one gender include the other gender.

e.                   All accounting terms not specifically defined herein shall,
to the extent not inconsistent with the express terms of this Agreement, be
construed in conformity with United States generally accepted accounting
principles in effect from time to time.

f.                   References herein to “days” are to consecutive calendar
days.

g.                  References to a Person are also to its successors and
permitted assigns.

h.                  The term “dollars” and “$” means United States dollars.

i.                    The word “including” means “including without limitation”
and the words “include” and “includes” have corresponding meanings.

2.                  SPORTS MEDICINE TISSUE

2.1              CONMED Exclusive Representation

As more particularly provided in Section 5, (a) from and after the Effective
Date, CONMED and its Affiliates shall have exclusive rights to market, promote
and represent SMTs in the Field in the Territory during the Term and (b) CONMED
and the CONMED Affiliates’ right to market and promote SMTs shall be exclusive
within the Field.

2.2              MTF Exclusive Production and Distribution

As more particularly provided in Section 6, (a) MTF shall retain exclusive
rights to process, store, take orders for, distribute, ship, invoice and collect
service fees for SMTs and (b) CONMED may not represent, market or promote for
use in the Field an Allograft or Combination Product for which the Allograft
component is produced or distributed by any party other than MTF, except as
provided in Sections 4.1 or 6.6.

2.3              SMTs Declined by CONMED

Subject to Section 2.4.3, if MTF desires to develop or distribute an SMT but
CONMED declines, in writing (which may be by action of its representatives on
the Joint Committee), to market or promote a CONMED Declined SMT, then MTF may
market, promote, take orders for, and distribute such CONMED Declined SMT in the
Field in the Territory during the Term solely through its own employee sales
force or through sales agencies reasonably acceptable to CONMED (it being
understood that sales agencies used by CONMED for other products will be
acceptable).



8

 

 

2.4              Non-Competition and Right of First Refusal

2.4.1        MTF Non-Competition

During the Term, except as provided herein or as approved by CONMED in writing,
MTF shall not (i) market or otherwise promote, or (ii) supply to any party other
than CONMED and its Affiliates to be marketed, promoted, used or sold, any
product for applications in the Field, including but not limited to any product
that is a drug, biologic, medical device, SMT or Allograft. Without limiting the
foregoing, CONMED shall have the right to review and approve (such approval not
to be unreasonably withheld, conditioned or delayed) any agreements entered into
by MTF that include MTF’s performance of material activities in the Field.
Notwithstanding anything to the contrary in this Agreement, MTF may continue to
process and distribute (but not market or promote) Allografts (including SMTs)
under its existing agreements pursuant to the terms as they exist on the
Effective Date, with Life Alaska Donor Services, Transplant Services (Dallas,
Texas), Tissue Bank Manitoba (Winnipeg, Manitoba, Canada) and Stichting NBF-BIS,
operating under the name BISLIFE Foundation (Holland) and for other regional
tissue banks as may be approved in writing by CONMED (collectively, the “Exempt
Tissue Banks”).

2.4.2        CONMED Non-Competition

During the Term, except as otherwise approved by MTF in writing, (such approval
not to be unreasonably withheld, conditioned or delayed) or as set forth in
Sections 4.1 or 6.6, CONMED shall not (a) market or otherwise promote SMTs for
use outside the Field, (b) market, promote, or distribute for use in the Field
any Allograft product other than an SMT or other Allograft processed by MTF or
(c) market, promote or distribute for use in the Field any Combination Product
unless the Allograft component thereof is an SMT or other Allograft processed by
MTF. CONMED shall cause the CONMED Affiliates (including, for the avoidance of
doubt, any company acquired by CONMED after the Effective Date) to comply with
this Section 2.4.2 and be responsible for any failure to comply with this
Section 2.4.2 by any CONMED Affiliate. Notwithstanding the foregoing: (x) CONMED
and the CONMED Affiliates shall be free to market or otherwise promote, through
third-party distributors or otherwise, (A) SMTs, any Allograft processed by MTF
and any Combination Product containing an MTF-processed Allograft for use inside
the Field in a geography for which any Exempt Tissue Bank has rights, and for a
reasonable period following any termination of such Exempt Tissue Bank’s rights,
(B) any Allograft not processed by MTF in a jurisdiction in which MTF has not
been able to secure rights for the promotion of SMTs, or (C) any Allograft not
processed by MTF in which any CONMED affiliate or distributor has contractual
obligations pursuant to the terms as they exist on the Effective Date to promote
Allografts processed by MTF or Combination Products containing an MTF-processed
Allograft as of the Effective Date as set forth on Schedule 2.4.2; provided that
CONMED shall undertake reasonable efforts to cause such contractual obligations
to terminate in accordance with their terms; and (y) in the event of an
assignment of this Agreement to any Person (including a Specified Acquiror) in
accordance with Section 16.11, nothing set forth in the first two sentences of
this Section 2.4.2 shall apply to the continuation or reasonable extension of
any business, marketing, promotion, distribution activities to the extent
specified in Section 14.1.



9

 

 

2.4.3        Right of First Refusal 

MTF may engage in activity relating to the design, development, manufacture,
promotion, marketing and/or distribution of a product for use within the Field;
provided, however, that prior to the distribution of any such product for
applications within the Field, MTF shall notify CONMED in writing of its intent
to process, manufacture or distribute the relevant product, including in such
notice a description of the product, its intended use, the estimated market size
and suggested product pricing and any other reasonably requested materials from
CONMED. Thereafter, for a period of one hundred and twenty (120) days from the
date of receipt of such notice, CONMED shall have the right of first refusal to
obtain the rights to such product for applications within the Field. If CONMED
exercises such right of first refusal, such product shall become an SMT in the
Field and subject to the terms of this Agreement. Upon exercising such right of
first refusal, CONMED shall provide MTF with a three year sales non-binding
forecast for the product mutually acceptable to both parties. If CONMED and MTF
cannot agree on such a forecast, CONMED shall use its best efforts to market the
product in accordance with a marketing plan approved by the Joint Committee
based on reasonable market factors. If CONMED does not exercise such right of
first refusal, MTF shall be free to market the product (a “CONMED Declined SMT”)
at its discretion; provided that MTF may not offer such product to a third
party-distribution partner on terms better than those offered to CONMED without
first having offered such terms to CONMED.

3.                  GOVERNANCE – JOINT COMMITTEE

3.1              Constitution

The Development Program and the processing of SMTs hereunder shall be subject to
the oversight of the Joint Committee as provided in this Agreement. CONMED shall
appoint three (3) representatives to the Joint Committee within thirty (30) days
after the Effective Date and MTF shall appoint three (3) representatives to the
Joint Committee within thirty (30) days after the Effective Date. Each Party
will promptly notify the other Party in writing of any changes to its appointed
representatives to the Joint Committee. The chairperson of the Joint Committee
shall be CONMED’s lead representative on the Joint Committee.

3.2              Voting

Each representative shall have one (1) vote on the Joint Committee. A majority
of the total votes of the Joint Committee must be cast in favor of a proposal
for the proposal to be adopted. In the event of a deadlocked vote on a proposal
that is not resolved by the Designated Executives in accordance with Section
16.14, the deadlocked proposal shall not be adopted.



10

 

 

3.3              Responsibilities

The responsibilities of the Joint Committee shall include the following: (i) to
approve and adopt the initial Development Plan and subsequent yearly Development
Plans, (ii) to review all results of the development work, and, if necessary,
direct modifications of the goals and scope of such work, (iii) to coordinate
the exchange of information between the Parties regarding the development and
processing of SMTs, (iv) to review and approve proposed new SMTs that are not an
Existing SMT or a CONMED (which upon such approval will become an SMT), (v) to
attempt to resolve disputes between the Parties relating to the Field and
whether a particular product is an SMT, and (vi) to review and approve the
Forecast and each update thereto.

3.4              Meetings

To accomplish its objectives, the Joint Committee shall meet in person from
time, to time, but no fewer than at least once per calendar quarter, at a
mutually agreeable location, and shall meet at other times by teleconference as
it deems necessary to the conduct of its business. Each Party shall bear its own
expenses for its representatives attending such meetings. The chairperson shall
chair the meetings, prepare meeting agendas, which shall include items requested
by either CONMED or MTF, circulate such agendas to other members prior to the
meetings, and prepare written minutes of each such meeting, which minutes will,
without limitation, describe each recommendation and determination made by the
Joint Committee. Such minutes shall include progress reports prepared by the
team leaders. The minutes of each meeting shall be reviewed, amended if
necessary, and approved prior to the following meeting of the Joint Committee,
and copies of all such final minutes shall immediately be distributed to both
Parties. Such minutes shall be deemed accepted and effective unless an
authorized representative of a Party has objected to the same within thirty (30)
days of such Party’s receipt of such minutes.

4.                  DEVELOPMENT PROGRAM

4.1              Overall Purpose

During the Term, CONMED and MTF shall cooperate in the design, development and
processing of SMTs, including diligent efforts to (i) design, develop and test
market SMTs and to (ii) design and develop techniques and equipment for
processing SMTs from Allograft material. Except as otherwise expressly provided
in this Agreement, the Parties understand and agree that the Development
Program, which shall continue during the Term, shall be their exclusive vehicle
for designing, developing, and processing SMTs; provided that, notwithstanding
the foregoing, if and to the extent that the MTF representatives on the Joint
Committee decline to approve the design, development, processing, marketing
and/or distribution of a specific SMT (an “MTF Declined SMT”), CONMED shall be
free to pursue the design, development or processing of such MTF Declined SMT
without violating any of the terms hereof; provided, further, that CONMED shall
not offer an MTF Declined SMT to a third-party distribution, processing, or
supply partner on terms better than those offered to MTF and declined by the MTF
representatives on the Joint Committee without first having offered such better
terms to MTF. Neither Party shall be restricted in developing Allograft
(including HCT/P) products that are not marketed, promoted or primarily used in
the Field.



11

 

 

4.2              Development Program Expenses

4.2.1        Generally

Except as otherwise provided herein, the Parties shall bear their own expenses
in connection with their respective activities under the Development Program.

4.2.2        Clinical Expenses

CONMED shall be responsible for funding Clinical Development activities
determined by the Joint Committee to be necessary in order to (a) support
marketing claims for SMTs or (b) obtain required Regulatory Approvals of MAA
Products as provided in Section 4.3. As provided in Section 10.2, the share of
Net Amount payable to CONMED for any SMT that is subject to Clinical Development
to support marketing claims or Regulatory Approval shall be increased as
consideration for CONMED incurring the expenses of such Clinical Development
activities.

4.2.3        ACS Regulatory Approval Expense

Within the first twelve (12) months following the Effective Time, MTF shall fund
up to $3,000,000 of expenses relating to the Clinical Development of ACS if
determined to be necessary by the Joint Committee in order to support marketing
claims or Regulatory Approval. Further funding of ACS development will depend on
clinical results and the determination by the Joint Committee. Allocation of the
Net Amount as consideration for incurring greater development expense shall be
determined in accordance with Section 10.2.

4.2.4        Supply of SMTs for Development Program

Beginning on the Effective Date, with regard to any SMTs provided by MTF to a
third party at the direction of CONMED in connection with the Development
Program, MTF shall provide a reasonable amount of such SMTs free of charge.

4.3              Clinical Development and Regulatory Approval

4.3.1        HCT/P Products and SMTs Generally

As of the Effective Date, no Regulatory Approval is required with regard to SMTs
that are deemed to be an HCT/P. Should any Clinical Development studies be
requested, which are not required for FDA or other Regulatory Approval, the
Joint Committee shall determine which Party shall be responsible for the
expenses incurred in connection with conducting such Clinical Development
studies.

12

 

 

4.3.2        Regulatory Approval of SMTs

The Joint Committee shall determine whether each SMT (including other future
development stage SMTs) will require Clinical Development activities (including
clinical studies) to assess whether the product processing involves more than
minimal manipulation and to support (a) marketing claims or (b) Regulatory
Approval. Should any such Clinical Development activities be required for SMTs,
CONMED shall be responsible for funding such clinical activities and CONMED
shall manage and conduct such activities for obtaining any such Regulatory
Approval, if in CONMED’s sole discretion the projected sales justify the
Clinical Development costs. If the Joint Committee decides to go forward with an
SMT that requires submission of an MAA, such as a BLA (Biologics License
Application), PMA (Premarket Approval), NDA (New Drug Application) or 510(k) (an
“MAA Product”), development and clinical studies shall proceed. For clarity,
CONMED shall not be obligated to fund MAA Product Clinical Development expenses
unless CONMED has determined (in its sole discretion) to do so.

4.4              Development Teams

Within thirty (30) days after the Effective Date, CONMED and MTF shall each
appoint an individual who will serve as its team leader and a Development Team
to perform work under the direction of the team leader in accordance with this
Agreement. The Development Teams shall promptly prepare a Development Plan for
submission to the Joint Committee for approval, which plan shall outline each
team’s proposed work relating to the design, development, regulatory status
assessment, and/or processing of SMTs, and each Development Team shall manage
work in accordance with such plan.

4.4.1        CONMED’s Development Team

As the initial step in the identification and development of new SMTs that the
Joint Committee has determined and documented as qualifying as HCT/Ps, CONMED’s
Development Team shall be primarily responsible for the design and test
marketing of potential new SMTs for use within the Field based on information
provided by MTF relating to the SMTs, available Allograft material, and Present
Intellectual Property. Initially, CONMED’s Development Team shall include: (i) a
CONMED manager responsible for technical support, liaison with MTF, liaison with
clinicians, product enhancements, market analysis, product and technique
development, sales support and training, and (ii) a CONMED engineer responsible
for product development engineering where necessary. In order to enable MTF’s
Development Team to effectively design and develop techniques and equipment for
processing the specific SMTs developed by CONMED’s Development Team, CONMED will
provide MTF with the appropriate dimensions, specifications, and operative
technique information concerning such SMTs, any other relevant information
relating to the design and development of such SMTs, and high-level, non-binding
sales forecasts for such SMTs. The Joint Committee will be consulted in the
event the level of development activity needed under this Agreement hereunder
exceeds the capacity of CONMED’s Development Team.

13

 

 

4.4.2        MTF’s Development Team

MTF’s Development Team, upon receipt of relevant information from CONMED under
Section 4.4.1, shall be primarily responsible for the design and development of
techniques and equipment for processing the SMTs developed by CONMED for use
within the Field, including the production of prototypes of such SMTs.
Initially, MTF’s Development Team shall include: (i) an MTF manager responsible
for technical support, liaison with CONMED, liaison with clinicians, product
enhancements, Allograft processing, and Allograft safety, and (ii) an MTF
technical staff person responsible for product development and processing.
During the Term, MTF shall maintain MTF’s Development Team at least the levels
of staffing, including quality, dedication and experience, and commitment to the
design and development of techniques and equipment for processing the SMTs, as
in place prior to the date hereof, unless otherwise approved by the Joint
Committee in accordance with the terms hereof. The Joint Committee will be
consulted in the event the level of development activity needed under this
Agreement hereunder exceeds the capacity of MTF’s Development Team.

4.5              Development Plans

Within ninety (90) days following the Effective Date, the Development Teams
shall each use their commercially reasonable efforts to prepare and submit an
initial joint Development Plan to the Joint Committee outlining the proposed
activities of CONMED’s Development Team and MTF’s Development Team for the
upcoming calendar year. Within thirty (30) days of receiving the proposed joint
Development Plan, the Joint Committee shall use its commercially reasonable
efforts to approve such proposed joint Development Plan or such joint
Development Plan as amended by the Joint Committee. Thereafter, by June 15 of
each calendar year during the Term, the Development Teams shall prepare and
submit a proposed joint Development Plan for the upcoming year beginning January
1 to the Joint Committee. The Joint Committee shall use its commercially
reasonable efforts to approve such proposed joint Development Plan or such
amended Development Plan by August 30 of the year it is received, so that such
plan can be implemented beginning January 1 of the upcoming calendar year. If
the Joint Committee is unable to reach agreement on an annual joint Development
Plan, the matter shall be resolved pursuant to Section 16.14. The joint
Development Plan shall identify the general tasks and activities to be
undertaken and accomplished by the Development Teams during the year covered by
the joint Development Plan and shall set forth a detailed description of each
team’s responsibilities relating to the design, development and/or processing of
SMTs.

4.6              Development Work Sites

MTF shall provide a work site for the Development Program at its Edison, New
Jersey facility and CONMED shall provide a work site for the Development Program
at its Largo, Florida facility. The Parties shall operate the Development
Program at the facility located at MTF’s Edison, New Jersey site (“Development
Work Site”).

4.7              Reports; Review of Records and Performance

Each Party shall cause its Development Team to keep detailed records and data in
connection with the Development Program. Each Development Team shall prepare
quarterly reports, in a format agreed upon by the Joint Committee, detailing the
work to date and the work during the quarter which is the subject of the report.
Such reports shall be furnished to the Joint Committee prior to each of its
quarterly meetings. Each Party shall have reasonable access to such records, and
shall have the right, upon reasonable notice and during regular business hours
to the extent necessary, to inspect and review the work performed by the other
Party at the Development Work Site to verify that such work is being performed
in accordance with the Development Plan then in effect. All information obtained
as a result of such review or inspection shall be treated as Confidential
Information in accordance with the provisions of Sections 12.1 and 12.2.



14

 

 

4.8              Indemnification

Each Party will indemnify and hold the other Party and its officers, directors,
agents, employees and affiliates harmless against all claims of any nature
whatsoever arising out of the death or personal injury of its employees or
agents while at the Development Work Site or otherwise on the premises of the
other Party in connection with work under this Agreement, except for such claims
which result from the willful misconduct or gross negligence of the other Party
or its officers, agents, servants and employees. In addition, each Party will
indemnify the other Party for any damage to the other Party’s property caused by
its employees or agents while at the Development Work Site or otherwise on the
premises of the other Party in connection with work under this Agreement.

5.                  MARKETING AND PROMOTION

5.1              Overall Purpose

During the Term, except as agreed by the Parties, subject to Section 5.9, CONMED
shall be responsible for the marketing and promotion of SMTs through its direct
sales representatives and sales agencies reasonably acceptable to MTF (such
approval not to be unreasonably withheld, conditioned or delayed)
(“Representatives”). Subject to availability of sufficient MTF Allograft tissue,
CONMED shall use commercially reasonable efforts to market and promote SMTs in
the Field. CONMED shall set the service fees for SMTs in consultation with MTF;
provided, however, that CONMED shall have final authority with respect to
setting service fees, including the offering of fee concessions and discounts in
compliance with Section 5.3; and provided, further, that service fees, including
fee concessions and discounts, shall be set at a level at which the portion of
the Net Amount retained by MTF would at least equal MTF’s reasonable,
fully-allocated costs plus a reasonable and customary margin for the SMTs
calculated in a manner consistent with past practices. Service fees for existing
SMTs will not be set below their 2011 list price which MTF acknowledges and
agrees will be sufficient to cover MTF’s fully-allocated costs plus a reasonable
and customary margin even after discounting of up to the levels set forth on
Schedule 5.3.1. Additionally, CONMED shall have the right to review and approve
any agreements (such approval not to be unreasonably withheld, conditioned or
delayed) entered into by MTF with customers for the order and distribution of
SMTs. Further, MTF shall use commercially reasonable efforts to maintain a
competitive cost structure with respect to fixed and variable costs taking into
account MTF’s costs across its entire Allograft product line.

15

 

5.2              Order Solicitation and Submission

Except as agreed by the Parties, orders for SMTs (other than CONMED Declined
SMTs) may only be solicited by CONMED Representatives, and MTF agrees that its
sales force shall not compete with CONMED Representatives in the solicitation of
orders for SMTs, other than the solicitation of orders conducted at the
direction of CONMED pursuant to the CONMED or in accordance with Section 2.3
with respect to CONMED Declined SMTs. MTF shall receive all orders from
customers and MTF’s customer service representative shall process and submit
such orders. For marketing and promotion of SMTs outside of the United States,
CONMED and MTF agree to follow the procedures set forth in Schedule 5.2.

5.3              Pricing; Discounts; Distribution

5.3.1        Pricing; Discounts

Without prior approval of the Joint Committee, CONMED shall not agree to
discounts off list price that are more than the levels set forth in Schedule
5.3.1. Subject to and without limiting Sections 2.4.3 or 5.1, on or around the
end of each calendar year, the Joint Committee shall meet and discuss the
service fees for all SMTs, and for any new products for use within the Field,
and shall consider, among other things, current market conditions, pricing,
technology and competitive environment. Each of CONMED and MTF understands that
from time to time pricing concessions may be required in the course of business
for specific accounts or group purchasing organizations (“GPOs”); provided,
however, that, without the prior written consent of CONMED, MTF shall not enter
into any agreement, contract or other arrangement pursuant to which SMTs (other
than CONMED Declined SMTs) are included in such specific accounts or GPOs. MTF
represents and warrants to CONMED that, as of the date hereof, MTF is not a
party to any agreements, contracts or other arrangements with GPOs concerning
any SMTs except as set forth on Schedule 5.3.1, and CONMED hereby acknowledges
that such agreements, contracts and other arrangements shall continue to be in
effect after the date hereof (provided that MTF shall not renew such agreements,
contracts and other arrangements or agree to any material modification of the
terms thereof without the prior written consent of CONMED). CONMED reserves the
right to decline to provide any prior written consent or to give effect to any
pricing concessions referred to in the immediately preceding sentence if CONMED
believes in good faith that such pricing concessions are not appropriate.

5.3.2        Distribution

Notwithstanding anything herein to the contrary, in the event of a backorder of
a particular SMT, the method by which such SMTs are distributed to customers
shall be modified, to the extent reasonably practicable, to reflect the
following prioritization categories for the allocation and distribution of SMTs
(collectively, the “Priority System”), which are set forth in declining
sequential order:

a.                   Level One (1st Priority) – shall be comprised of any
participating hospital from which donors are recovered for an MTF-aligned Organ
Procurement Organization (OPO) pursuant to an existing arrangement, which
participating hospitals shall be given right of first fulfillment with respect
to any SMT meeting any of such hospitals’ respective open purchase orders.

b.                  Level Two (2nd Priority) – shall be comprised of any
domestic medical institution identified by CONMED as a critical or high-profile
MTF SMT account (which list will be shared with MTF and furnished to relevant
customer service personnel). Such list of critical or high-profile accounts may
be based on total fee level, unit level, specific high-demand tissue form level
or other reasonable metrics. CONMED shall update the list of critical or
high-profile MTF SMT accounts and share such new list with MTF not less than
once per calendar quarter.



16

 

 

c.                   Level Three (3rd Priority) – shall be comprised of any
medical institution not represented in clauses (a) or (b) above, which medical
institution has the longest outstanding backorder of SMTs in the relevant
purchase order system.

For the avoidance of doubt, the Priority System may be disregarded by MTF on the
rare occasion that the Priority System conflicts with MTF’s charity care policy
referred to in Section 6.9 (applied in a manner consistent with historical
practices) or MTF’s charitable mission.

5.4              Marketing and Promotion

5.4.1        Marketing and Promotion Standards

CONMED will comply with the following standards, to the extent applicable, in
connection with the marketing and promotion of SMTs: (a) applicable Laws,
regulations, and guidelines of the FDA; (b) applicable standards and guidelines
promulgated by the American Association of Tissue Banks; (c) applicable Laws and
regulations of other United States federal, state, and local government agencies
with jurisdiction over the marketing and promotion of SMTs; (d) applicable Laws
and regulations of foreign jurisdictions where SMTs are to be marketed;
(e) CONMED standard operating procedures as they may be amended from time to
time; and (f) MTF’s standard operating procedures as they may be amended by the
Parties from time to time, so long as they do not conflict with any of the items
set forth in Sections 5.4.1(a)-(e).

5.4.2        Promotional Practices

CONMED will not make, and shall use commercially reasonable efforts to prevent
any Representatives from making, any false or misleading claims regarding SMTs.
Subject to Section 5.9, CONMED further agrees that all promotional activities
with respect to the SMTs shall be conducted in a manner that is consistent with
MTF’s mission of providing high quality Allograft tissue for transplantation and
research and in a manner that respects the value and status of the donated
tissue. CONMED shall not: (a) allow any Representatives (or other CONMED
employees or agents) to apply the SMTs on, or touch a patient in any manner or
operate any instrumentation or equipment that regulates therapy or is in any way
interactive with the patient, while promoting SMTs; or (b) promote SMTs for any
off-label/unapproved uses.

17

 

 

5.4.3        Training and Reporting

CONMED, with the assistance of MTF as reasonably requested by CONMED, shall
train CONMED Representatives with respect to the use of the SMTs. CONMED shall
furnish to MTF (a) as soon as possible after the Effective Date a report listing
CONMED Representatives and (b) every calendar quarter thereafter during the Term
a report listing current CONMED Representatives and indicating additions and
deletions since the prior report. MTF shall furnish to CONMED (i) as soon as
possible after the Effective Date a report listing MTF’s tissue consultants,
sales agents, distributors and any other person or party that sells or promotes
SMTs and (ii) every calendar quarter thereafter during the Term a report listing
the foregoing and indicating additions and deletions since the prior report.

5.5              SMT Development and Sales Support

In order to assist CONMED with the sales, marketing and product development of
SMTs, MTF shall provide services to the CONMED sales force, CONMED product
development team, and CONMED customers with respect to SMTs. Such support shall
include participation of MTF personnel in periodic educational and training
seminars for the CONMED sales force concerning the recovery and processing of
SMTs, the nature and safety of the Allograft material used therein, the
biological and tissue response to the SMTs, the handling and storage of
Allograft material, and the donor network used by MTF to obtain Allograft
material. MTF shall also provide the services of MTF account specialists, graft
matching specialists, product development personnel, and other personnel
reasonably requested by CONMED or the Joint Committee at levels sufficient to
meet CONMED needs as determined by the Joint Committee. All of the foregoing
shall be provided to CONMED at MTF’s sole cost and expense. MTF shall cause the
MTF employees providing graft matching services for SMTs, the account
specialists dedicated to SMT products, and the MTF employees providing the
product development services for SMTs to provide such services with the same
level of effort (but, in any event, no less than commercially reasonable
efforts) and commitment (including with respect to the percentage of time spent
on SMT support as compared to support of MTF’s other product lines) as devoted
prior to the date hereof, with such increases above such levels as would be
commensurate with SMT demand driven by increased sales. Any additional account
specialists needed to support business growth, and any needed consignment
support personnel, shall be at CONMED sole cost and expense. Any additional
graft matching specialists, product development personnel, and any other
additional personnel needed by MTF, as determined by the Joint Committee, shall
be at MTF’s sole cost and expense. Additionally, MTF shall also promptly refer
any and all leads and/or potential promotional opportunities in the Field to
CONMED.

5.6              Utilization of MTF Allograft Consultants:

It is understood that, in accordance with the terms and subject to the
conditions of the Transition Agreement, CONMED has agreed to engage, for a
period of no less than six months and no longer than 18 months, the services of
the MTF Allograft Consultants (as defined in the Transition Agreement) to
maintain all sports medicine related soft tissue business within their
territories. As provided in the Transition Agreement, MTF will transfer to
CONMED (and will no longer engage) operating room assistants involved in
supporting the promotion of products covered under the Cascade Agreement.

18

 

 

5.7              SMT Identification

CONMED shall establish a unique product code to identify each category of SMT.
Without CONMED’s prior written consent, MTF shall not include the product code
or any other description of an SMT in any MTF catalogue or other MTF literature
or other media. For the avoidance of doubt, MTF remains free to use its product
coding system for purposes of all services performed by or on behalf of MTF
hereunder.

5.8              SMT Literature

Catalogues, brochures and content for websites, and any other literature (“SMT
literature”) relating to SMTs for use within the Field shall be prepared by
CONMED, at its expense. Prior to the finalization of any SMT literature, MTF
shall be given a reasonable amount of time to review and comment on any such SMT
literature, particularly insofar as the content of such SMT literature may
relate to regulatory and/or product liability issues. CONMED, in its reasonable
discretion, may incorporate any reasonable changes in such SMT literature
requested by MTF. CONMED will be responsible for the costs of reprints of SMT
literature. SMTs shall be marketed and distributed under a brand name and trade
dress determined by CONMED.

5.9              Commercially Reasonable Efforts to Market and Promote SMTs; No
Representation or Covenant as to Commercial Success

5.9.1        Commercially Reasonable Efforts to Market and Promote SMTs

CONMED shall undertake commercially reasonable efforts to market and promote the
SMTs with the objective of maintaining or improving the SMTs’ share of the
overall market for Allografts in the Field as of the Effective Date (the
“Baseline Market Share”), and with the objective or maintaining or improving the
SMT volume as of the Effective Date, measured in units of SMTs distributed in
the Field (the “Baseline Volume”); it being understood and agreed that such
obligation shall be deemed satisfied if CONMED undertakes commercially
reasonable efforts to train the relevant sales force, promote the SMTs at trade
shows and through other appropriate channels, commission appropriate sales
plans, market the SMTs, and address any applicable regulatory, health, safety,
supply limitation, intellectual property and technology matters, in each case as
and to the extent CONMED reasonably deems necessary in furtherance of its
marketing and promotion of the SMTs in the Field (collectively, the “Marketing
Activities”). For purposes of this Agreement, market share of SMTs (“SMT Market
Share”) and the Baseline Market Share shall be determined using relevant
factors, including a mutually agreed upon agency (such as, but not limited to,
Orthoworld, Inc. (formerly known as Knowledge Enterprises), IMS, or BioMed GPS,
LLC). The Joint Committee shall periodically review and update the Baseline
Market Share and the Baseline Volume taking into account relevant factors such
as changes in the SMT product line, prevailing market conditions, scientific,
medical and regulatory developments, customer preferences, and Allograft supply
conditions. If the Joint Committee determines that the SMT Market Share has
fallen below 80% of the Baseline Market Share for a period of twenty-four (24)
consecutive months, during which period there is also a corresponding decrease
in the SMT volume, measured in units of SMTs distributed in the Field, compared
to the Baseline Volume (collectively, a “Promotional Shortfall”), and such
Promotional Shortfall is due to a breach of CONMED’s obligation in the first
sentence of this Section 5.9.1, then, following notice to CONMED stating MTF’s
belief that there has been a Promotional Shortfall under this Section 5.9.1, the
Joint Committee shall determine a reasonable plan to correct such Promotional
Shortfall; provided, however, that, notwithstanding anything herein to the
contrary, for purposes of determining whether there has occurred a Promotional
Shortfall, in no event shall there be taken into account any adverse impact that
results from: (a) any Market Decline or other significant and general disruption
to the market for Allografts in the Field, (b) any disruption in supply of
Allografts for SMTs that results in SMTs being on backorder at a level in excess
of the average backorder over the trailing twenty-four (24) months, (c) any
change in technology applicable to sports medicine tissues or products derived
therefrom, or the recovery, transport, processing, preservation, quality
control, storage, or distribution thereof, (d) any price erosion in the market
that, in order to preserve the MTF costs and customary, historical margins
described in Section 5.1, is not matched by equivalent pricing adjustments with
respect to the SMTs, (e) intellectual property issues, (f) any regulatory,
legislative or political conditions, or (g) any other factors outside the
reasonable control of CONMED. In the event the Joint Committee determines that
the Promotional Shortfall has continued for twelve (12) additional consecutive
months following the notice provided under this Section 5.9.1, then, upon three
(3) months prior written notice, MTF shall have the right to promote or market
SMTs directly or with third parties and shall not be required to pay CONMED
Service Fees on any orders solicited by MTF or third party promotional
representatives other than CONMED; provided, however, that MTF shall be required
to comply with the priority requirements set forth in Section 5.3.2 and shall
allocate SMTs equal priority between CONMED and any other channel through which
MTF distributes SMTs as contemplated herein.



19

 

 

5.9.2        No Representation or Covenant as to Commercial Success

CONMED makes no representation or covenant with respect to, and MTF acknowledges
that there is no representation or covenant with respect to, the future
commercial success of the SMTs, the revenues associated therewith, or the amount
of any Service Fees to be created as a result of the services to be provided
under this Agreement.

6.                  PRODUCTION AND DISTRIBUTION

6.1              Overall Purpose

During the Term, MTF shall be exclusively responsible for the recovery,
processing, storage, order taking, distribution, shipment, invoicing and service
fee collection with respect to SMTs.

6.2              Processing Standards

MTF will comply with the following standards, to the extent applicable, in
connection with the processing of SMTs from Allograft material: (a) applicable
Laws, regulations, and guidelines of the FDA; (b) applicable standards and
guidelines promulgated by the American Association of Tissue Banks;
(c) applicable Laws and regulations of other United States federal, state, and
local government agencies with jurisdiction over the processing of Allograft
material; (d) applicable Laws and regulations of foreign jurisdictions where
Allograft material processed by MTF into SMTs is to be distributed; (e) MTF’s
standard operating procedures as they may be amended from time to time; and
(f) CONMED standard operating procedures as they may be amended from time to
time, so long as they do not conflict with any of the items set forth in
Sections 6.2(a)-(e).



20

 

 

6.3              Supply and Inventory

MTF shall use commercially reasonable efforts to maintain the greater of (a) 1
and 1/2 months of finished goods inventory of SMTs or (b) three months inventory
of SMTs in work-in-process form to meet the forecast for each particular type of
SMT set forth in Exhibit B, as well as further forecasted requirements as agreed
to by the Parties pursuant to Section 6.4 (collectively, the “Forecast”);
provided, however, that the foregoing inventory level requirements shall not
apply to SMTs that have historically been in short supply (e.g., Achilles
tendons), although MTF shall be obligated to use commercially reasonable efforts
to maintain a supply of such SMTs.

6.4              Forecasts

Each year during the Term, and commencing on the fourth anniversary of the
Agreement, the Joint Committee shall agree to a new forecast for the next year
of the Agreement. Upon approval by the Joint Committee, the new forecast for any
year shall become the “Forecast” for the purposes of Section 6.6. The Parties
agree to meet quarterly to review the Forecast and discuss any updates that may
be necessary and any updated Forecast approved by the Joint Committee shall
supersede the existing Forecast.

6.5              Orders and Delivery

Orders for SMTs solicited by CONMED from third party customers shall be
submitted to MTF pursuant to Section 5.2. MTF shall, by the beginning of the
following Business Day, forward shipment and invoice information to CONMED. MTF
shall fill the orders and, ship SMTs to the customers for receipt by the
customers promptly after receipt by MTF of the order. MTF shall fill emergency
orders and ship SMTs to the applicable customer as soon as reasonably possible
after receipt of the order. Additionally, MTF shall be responsible for billing
the applicable service fee to the customers. To this end, MTF will maintain
adequate customer service personnel to support SMTs and to process orders
therefor at various locations within the Territory to be established by the
Joint Committee. MTF may consult with CONMED concerning customers who do not pay
on time, and the Joint Committee may be consulted on such accounts where needed,
provided that MTF retains the right in its discretion to hold any shipments to
such customers based on MTF’s review of their credit history.

21

 

 

6.6              Failure to Supply.

MTF’s failure to supply at least eighty percent (80%) of the Forecast with
respect to a particular type of SMT shall constitute a failure to supply
condition (a “Failure to Supply”). In the event of a Failure to Supply that
lasts for three (3) consecutive months, the Joint Committee shall convene to
discuss the events, causes duration and remedies of the Failure to Supply.
Notwithstanding the foregoing, there shall be no Failure to Supply with respect
to any period for which (a) the Joint Committee determines (i) that the
shortfall is not more than twenty percent (20%) more than the decline in the
market for similar products for such period, as determined by three independent
sources of market analysis (such as, but not limited to, Orthoworld, Inc.
(formerly known as Knowledge Enterprises) and BioMed GPS, LLC) (a “Market
Decline”), or (ii) that the shortfall for that period is directly attributable
to a change in specifications due to customer preference for the particular type
of SMT (a “Customer Preference Change”) or (b) the failure to supply condition
is due to factors outside the reasonable control of MTF. In the event that the
Joint Committee determines that the Failure to Supply that has lasted for at
least three (3) consecutive months is not due to a Market Decline or a Customer
Preference Change or the failure to supply condition is not due to factors
outside the reasonable control of MTF, then the Joint Committee shall determine
a reasonable plan to cure such Failure to Supply and the Parties shall take all
reasonable actions directed by the Joint Committee to effect such actions and
cure the Failure to Supply. In the event of a Failure to Supply that lasts for a
minimum of twenty four (24) consecutive months, and where the Joint Committee
determines that the Failure to Supply is not due to a Market Decline or a
Customer Preference Change or the failure to supply condition is not due to
factors outside the reasonable control of MTF, then CONMED shall have the right
to promote or market the particular type of SMT from a third party in the Field
in the Territory and such promotion or marketing shall not be a breach or
default under this Agreement, and CONMED’s portion of the revenue sharing
payment shall increase to sixty percent (60%) of the Net Amount billed by MTF to
all third party customers for all SMTs. MTF may thereafter cure the Failure to
Supply and resume the production and distribution of the particular type of SMT
by (i) restoring accumulated shortfalls (net of SMTs supplied by a third party
in accordance with this Section 6.6) vs. Forecasts for the particular type of
SMT subject to the shortfall during the Failure to Supply, and (ii) providing
CONMED reasonable assurances of its ability to continue to meet required supply
levels (as set forth in the Forecast), both as soon as practicable following the
end of the twelve-month Failure to Supply period. MTF may exercise this cure
right no more than once every eight (8) years during the Term.

6.7              Customer Service

Any inquiries concerning SMTs and service related issues, shall be directed to
and handled by the MTF customer service personnel, in accordance with policies
and procedures established by the Joint Committee. Such policies and procedures
shall also provide for the exchange of information on a cooperative basis with
respect to any SMT inquiries and/or service related issues on a timely basis.

22

 

 

6.8              Existing Agreements with OPOs/Donor Sites

MTF’s existing agreements with certain organ procurement organizations and donor
sites (“Donor Organizations”) include commitments by MTF that MTF will provide
the Donor Organizations with processed tissues, which may include SMTs, on a
priority basis. Anything to the contrary in this Agreement notwithstanding, MTF
may favor orders from Donor Organizations over orders solicited by or on behalf
of CONMED as needed to comply with these commitments.

6.9              Charity Care Policy of MTF

It is the charity care policy of MTF to provide its transplant resources to all
persons who need them regardless of ability to pay. Accordingly, the Parties
agree that the other provisions of this Agreement shall not restrict or inhibit
the ability of MTF to provide SMTs at no charge, or at a reduced charge, to
those persons who are able to demonstrate an inability to pay the standard
amounts otherwise charged for such SMTs pursuant to this Agreement. The expenses
for providing any such charity care shall be borne solely by MTF. MTF herein
agrees that it will provide a summary report to CONMED listing these activities
once per calendar year and upon reasonable request.

6.10          International Promotion and Distribution of SMTs

Promotion and distribution of SMTs outside the U.S. will be negotiated by the
Parties. For marketing and promotion of SMTs outside of the United States,
CONMED and MTF agree to follow the procedures set forth in Schedule 5.2 at
service fees based upon those set forth in Section 5.1.

7.                  REGULATORY MATTERS

7.1              Adverse Event Reporting and Recalls

7.1.1        Exchange of Information

Each Party will notify the other Party, within one (1) Business Day of its
receipt, of any information that it received or developed with respect to any
adverse events or biologics deviations arising from the recovery, processing,
distribution, sale, promotion, use, serious injuries, adverse events, or defects
of or for any SMT distributed under this Agreement.

7.1.2        Reporting and Recalls

MTF shall be responsible for reporting to the appropriate Regulatory Authority,
if necessary, any adverse events with respect to SMTs. The decision of whether
or not to recall an SMT shall be made by MTF in consultation with CONMED. The
expense and responsibility for the conduct of any recalls shall be allocated
between the Parties and decided by the Joint Committee based on the reason for
the recall and each Party’s relative responsibility for the activities,
functions or events giving rise to the recall. By way of example, to the extent
that the recall was based on marketing or promotional activities of CONMED, the
recall expense would be borne by CONMED and to the extent that the recall was
based on recovery or processing activities of MTF, the recall expense would be
borne by MTF.

23

 

 

8.                  OWNERSHIP OF INTELLECTUAL PROPERTY

8.1              Present Intellectual Property and Independently Developed
Intellectual Property

Except for the rights expressly granted in this Agreement, CONMED shall retain
all rights in CONMED Present Intellectual Property and CONMED Independently
Developed Intellectual Property, and MTF shall retain all rights in MTF’s
Present Intellectual Property and MTF’s Independently Developed Intellectual
Property.

8.2              Jointly Developed Intellectual Property

The Parties shall jointly own all right, title and interest in and to all
Jointly Developed Intellectual Property. Except as otherwise agreed to in
writing, neither party shall exploit such Jointly Developed Intellectual
Property other than pursuant to the Development Program; provided, however, that
each Party is free to use Jointly Developed Intellectual Property in any manner
that does not compete with the Development Program and does not compete with the
design, development, processing, promotion and/or distribution of SMTs.

9.                  LICENSE GRANTS

9.1              By MTF

MTF hereby grants to CONMED a fully-paid, royalty-free, exclusive worldwide
license, without the right to sublicense (except to CONMED Affiliates and as
expressly provided hereinafter), under All Categories of Intellectual Property
of MTF solely to conduct the activities of the Development Program and for the
marketing and promotion of SMTs within the Field. For clarity, the licenses
granted by MTF hereunder do not include the license rights granted under the
Cascade Agreement. Notwithstanding the foregoing, CONMED shall have the right to
sublicense trademarks and other customary rights required to promote the use of
Allograft in the Field to its distributors, which use shall be subject to the
terms and conditions contained herein. CONMED shall be responsible for
compliance by its sublicensees with the terms of this Agreement.

9.2              By CONMED

CONMED hereby grants to MTF a fully-paid, royalty-free, exclusive worldwide
license, without the right to sublicense (except to MTF Affiliates and as
expressly provided hereinafter), under All Categories of Intellectual Property
of CONMED solely to conduct the activities of the Development Program and for
the recovery, processing, and storage of SMTs, solely to conduct MTF’s
obligations under this Agreement. Notwithstanding the foregoing, MTF shall have
the right to sublicense rights required to conduct the Development Program which
use shall be subject to the terms and conditions herein. MTF shall be
responsible for compliance by its sublicensees with the terms of this Agreement.

24

 

 

9.3              No Other Rights

Except as otherwise expressly provided in this Agreement, neither Party shall
have any license or other right to use the Present Intellectual Property or
Independently Developed Intellectual Property of the other Party.

9.4              Terms of Licenses

The licenses granted above in Sections 9.1 and 9.2 shall continue during the
Term.

10.              PAYMENTS AND REPORTING

10.1          Payments to MTF

10.1.1    Effective Date Payment

On the Effective Date, CONMED shall pay to MTF $63,000,000 (the “Effective Date
Payment”) by wire transfer of immediately available funds into an account
designated in writing by MTF.

10.1.2    Deferred Payments

Subject to the conditions set forth in this Section 10.1.2, CONMED shall pay to
MTF the deferred payments (the “Deferred Payments”) in the amounts and on the
dates set forth on Schedule 10.1.2. Payment of each Deferred Payment is subject
to MTF meeting the applicable cumulative Supply Floor for each of the first four
(4) years of the Term (each, a “Supply Period”). The “Supply Floor” shall mean
the cumulative total number of donors processed by MTF for the applicable Supply
Period as set forth on Schedule 10.1.2 that meet the Donor Criteria. “Donor
Criteria” shall mean donors that are less than sixty-six (66) years of age. If
MTF fails to meet the Supply Floor for the applicable Supply Period, the amount
of the Deferred Payment shall be reduced pro rata in proportion to the actual
number of donors processed by MTF during that Supply Period and prior Supply
Periods calculated on a cumulative basis; provided that if MTF has supplied at
least eighty percent (80%) of the Forecast for that Supply Period the Deferred
Payment shall be paid in full without reduction; and provided further that
during any Supply Period, if SMT volumes are below the forecasted SMT volumes
set forth on Exhibit B, the applicable Supply Floor shall be reduced in
proportion to the decrease below such forecasted SMT volumes. Each Supply Period
shall be measured as the twelve (12) months ended on January 3 of the relevant
anniversary year. CONMED shall pay MTF each Deferred Payment due no later than
the applicable payment date set forth on Schedule 10.1.2, with payment to be
made by check or in accordance with other payment practices which are mutually
agreed to by the Parties. Amounts not paid when due shall accrue interest at the
prime rate prevailing on the due date as reported in The Wall Street Journal
(Eastern Edition).

25

 

 

10.1.3    Payment Terms

Invoices provided by MTF to CONMED pursuant to this Agreement, including
invoices for expenses payable pursuant to Section 5.5, shall be paid by CONMED
within thirty (30) days of its receipt of the invoice.

10.2          Payments to CONMED

10.2.1    SMTs Regulated as HCT/P

For SMTs regulated as HCT/P, CONMED shall be entitled to fifty percent (50%) of
the Net Amount billed by MTF to third party customers (the “CONMED Service
Fee”).

10.2.2    SMTs Subject to Regulatory Approval

For SMTs with respect to which either Party has paid the expenses for Clinical
Development activities as contemplated in Sections 4.2.2 and 4.3.2 and set forth
in the Development Plan, the funding Party shall be entitled to a greater than
fifty percent (50%) share of the Net Amount with respect to such SMTs so as to
fully compensate such Party for such Clinical Development expenses within a
reasonable period after the launch of the applicable SMT.

10.2.3    ACS Revenue Sharing

Notwithstanding any provision of this Agreement concerning sharing of the Net
Amount, for ACS SMTs, CONMED share of the Net Amount shall be in accordance with
Exhibit C. For ACS SMTs that are brought to market where no premarket approval
was required, ASP shall be calculated for each year based on actual ASP for the
immediately preceding year. For the period beginning at commercial launch of the
ACS SMT and ending on December 31st of the year of commercial launch, the
parties shall mutually agree to an ASP. No later than ten (10) Business Days
following the end of each calendar year, MTF shall provide CONMED with (i) the
ASP for such year and (ii) a calculation of the total revenue sharing payments
owed to CONMED for such year calculated in accordance with Exhibit C using the
ASP in clause (i) (the “Revenue Payments Owed”). In the event the Revenue
Payments Owed are greater than the actual revenue sharing payments made to
CONMED for ACS SMTs during such year, MTF shall pay to CONMED the difference
within thirty (30) days following MTF’s delivery of the Revenue Payments Owed
report. In the event that the Revenue Payments Owed are less than the actual
revenue sharing payments made to CONMED, CONMED shall pay to MTF the difference
within thirty (30) days following MTF’s delivery of the Revenue Payments Owed
report.

10.3          Monthly and Annual Reports

Within five (5) Business Days after the end of each calendar month, MTF shall
render to CONMED a written report setting forth (a) the Net Amount billed by MTF
during that month and (b) monthly service fee information reflecting and
supporting the Net Amount billed by MTF, including the number of units of each
different type of SMT distributed by MTF during that month, the service fee
billed for each different type of SMT, and any amounts allowed for credits,
returns, or other similar allowances normal and customary in the trade. Within
thirty (30) days after the end of each calendar month, MTF shall pay to CONMED
the full amount due CONMED for that month, by check or in accordance with other
payment practices which are mutually agreed to by the Parties. Amounts not paid
when due shall accrue interest at the prime rate prevailing on the due date as
reported in The Wall Street Journal (Eastern Edition).

26

 

 

10.4          Right to Audit MTF Books and Records

MTF shall keep complete and accurate books and records containing all
information and data which may be necessary to ascertain and verify the
processing and distribution of SMTs and any amounts payable under this
Agreement. Such books and records shall be open to examination by a third party
auditor, mutually agreed to by CONMED and MTF (an “Auditor”), at CONMED expense.
CONMED may exercise its right of audit no more frequently than once per any
calendar year. The records for any given calendar year shall be preserved for a
period of three (3) years from the end of that calendar year or such longer
period as may be required by Law. All information, documents, and records of MTF
examined by the Auditor shall be treated as Confidential Information in
accordance with the provisions of Sections 12.1 and 12.2 of this Agreement. Upon
reasonable request pursuant to the direction of its independent auditors, MTF
shall assist CONMED in fulfilling any and all reasonable requests as it relates
to the auditing and or treatment of the Service Fees pursuant to any GAAP, SAS,
IFRS, IASB or similar accounting standard.

10.5          Right to Audit CONMED Books and Records

CONMED shall keep complete and accurate books and records containing all
information and data which may be necessary to ascertain and verify the
marketing, promotion and collection of customer orders for SMTs and any amounts
payable under this Agreement. Such books and records shall be open to
examination by an Auditor, at MTF’s expense. MTF may exercise its right of audit
no more frequently than once per any calendar year. The records for any given
calendar year shall be preserved for a period of three (3) years from the end of
that calendar year or such longer period as may be required by Law. All
information, documents, and records of CONMED examined by the Auditor shall be
treated as Confidential Information in accordance with the provisions of
Sections 12.1 and 12.2 of this Agreement.

11.              PATENT ISSUES

11.1          Preparation, Prosecution and Maintenance of Patent Applications
and Patents

11.1.1    Present Intellectual Property and Independently Developed Intellectual
Property

Each of CONMED and MTF shall have the right, in its sole discretion and at its
own expense, to control the preparation, prosecution, and maintenance of patent
applications and patents covering its Present Intellectual Property and
Independently Developed Intellectual Property and to select all patent counsel
or other professionals to advise, represent or act for it in all matters
relating to such patent applications and patents. Each Party shall inform the
other Party at reasonable regular intervals, or at such other Party’s reasonable
request, about the status of any such patent applications or patents which are
licensed to the other Party hereunder.

27

 

 

11.1.2    Jointly Developed Intellectual Property

CONMED shall be responsible for the preparation, prosecution and maintenance of
patent applications and patents covering Jointly Developed Intellectual Property
and to select all patent counsel or other professionals to advise, represent or
act for the Parties in all matters relating to such patent applications and
patents. MTF shall cooperate and provide reasonable assistance to CONMED to
facilitate patent prosecution or patent maintenance, and shall pay fifty percent
(50%) of all out-of-pocket expenses associated with such patent prosecution or
patent maintenance, including reasonable attorney fees (“Patent Expenses”). To
the extent feasible, CONMED shall provide MTF with an advance estimate as to the
approximate amount of such Patent Expenses. Within thirty (30) days of the end
of each calendar quarter, CONMED shall provide MTF a report setting forth the
Patent Expenses for the preceding calendar quarter, and MTF, within sixty (60)
days of the end of such calendar quarter, shall reimburse CONMED for, MTF’s
share of the Patent Expenses incurred during the preceding calendar quarter. For
all patent applications on which the Parties cooperate in such fashion, CONMED
shall provide MTF with copies of all documents and correspondence associated
with the preparation and prosecution of such patent applications at least
fifteen (15) days prior to filing to enable MTF to provide comments thereon.
Notwithstanding the foregoing, if CONMED does not wish to control the
preparation, prosecution or maintenance of any patent application or patent
covering Jointly Developed Intellectual Property in any country, CONMED shall
provide MTF with reasonable advance written notice to this effect. Thereafter,
MTF may prepare, prosecute or maintain the involved patent application or patent
in such country, at its sole expense, and the involved patent application or
patent shall be deemed to be Independently Developed Intellectual Property of
MTF; provided, however, that in such case, CONMED shall cooperate and provide
reasonable assistance to MTF to facilitate patenting or patent maintenance.

11.2          Infringement Actions

11.2.1    Against CONMED or MTF

If CONMED or MTF is threatened with suit or sued by a third party for
intellectual property infringement because of activities in connection with the
design, development, processing and/or distribution of SMTs, the Party which has
been threatened with suit or sued shall promptly notify the other Party in
writing of such event. CONMED and MTF agree to take whatever action the Joint
Committee deems appropriate in connection with such claim or suit. In the case
of an actual suit, the Joint Committee shall determine, inter alia, (a) which
Party shall be responsible for controlling the defense of such suit and/or
(b) which Party shall be responsible for the cost of such defense, including
attorneys’ fees, or to what extent the cost of such defense should be shared
between the Parties. In the absence of agreement and direction from the Joint
Committee, CONMED and MTF shall equally share the responsibility for the defense
and cost of such defense. The Parties acknowledge and agree, however, that no
settlement, consent judgment or other voluntary final disposition of any suit
may be entered into without the prior written consent of the non-threatened or
non-sued Party, which consent shall not be unreasonably withheld or delayed.

28

 

 

11.2.2    By CONMED or MTF

In the event that CONMED or MTF learns of any third party infringement or
misappropriation or suspected infringement or misappropriation (hereinafter
“infringement”) of any Intellectual Property, CONMED or MTF, as the case may be,
shall promptly notify the other Party of such infringement. CONMED and MTF agree
to take whatever action the Joint Committee deems appropriate in connection with
such infringement. In this regard, the Joint Committee shall determine, inter
alia; (a) which Party shall be responsible for prosecuting a suit to abate such
infringement, (b) which Party shall be responsible for the cost of such suit,
including reasonable attorneys’ fees, or to what extent the cost of such suit
should be shared between the Parties, and/or (c) which Party shall retain any
monetary recovery in such suit or to what extent any monetary recovery should be
shared between the Parties. In the absence of agreement and direction from the
Joint Committee, any Party whose Present Intellectual Property or Independently
Developed Intellectual Property is the subject of the involved infringement
shall have the right, but not the obligation, to abate such infringement at its
own cost and expense and may retain any monetary recovery obtained thereby, or,
if Jointly Developed Intellectual Property is the subject of the involved
infringement, then both CONMED and MTF jointly shall have the right to abate
such infringement, and CONMED and MTF shall equally share in the cost of such
suit and in any monetary recovery obtained thereby. In no event shall either
Party enter into a settlement, consent judgment or other voluntary final
disposition of any suit to abate infringement without the prior written consent
of the other Party, which consent shall not be unreasonably withheld or delayed.

11.2.3    SMT Infringement Claim

If in MTF’s reasonable judgment an SMT is likely to be subject to an
infringement claim, MTF may, at its reasonable option and sole expense:

a.                   modify the SMT to make it noninfringing, provided that it
still meets the applicable specifications;

b.                  procure a license so that MTF may continue to process and
distribute and CONMED may continue to promote the SMT as provided in this
Agreement at no cost to CONMED; or

c.                   substitute for the allegedly infringing SMT another SMT
that meets the applicable specifications, at no additional cost to CONMED.

In the event that MTF reasonably determines that none of the options (a)-(c) are
commercially feasible or reasonable, then MTF may discontinue processing and
distributing to CONMED the allegedly infringing SMT without breach of this
Agreement or liability to CONMED. CONMED will discontinue promotion of any such
SMT immediately upon notice from MTF.

29

 

 

11.3          Notification of Issued Patents and Patent Term Extensions

Each Party shall notify the other promptly of the issuance or extension of any
patents within such Party’s Present Intellectual Property or Independently
Developed Intellectual Property.

11.4          Patent Marking

Upon the distribution of any SMT, the Parties agree to mark any such SMT in
accordance with the patent laws of the United States and/or any foreign country
where such marking is required or desirable.

12.              CONFIDENTIAL INFORMATION

12.1          Confidential Information

Except as expressly provided herein and in the Cascade Agreement, the Parties
agree that, for the Term and for three (3) years thereafter, the receiving Party
shall not publish or otherwise disclose, and shall not use for any purpose not
contemplated herein, any Confidential Information furnished to it by the other
Party hereto pursuant to this Agreement. Each Party shall use its best efforts
to ensure that any Confidential Information disclosed in tangible form shall be
marked “Confidential” or with other similar designation to indicate its
confidential or proprietary nature. Any Confidential Information disclosed
orally shall be confirmed as confidential or proprietary by the Party disclosing
such information at the time of such disclosure. Notwithstanding the foregoing,
it is understood and agreed that Confidential Information shall not include
information that, in each case as demonstrated by written documentation: (a) was
already known to the receiving Party, other than under an obligation of
confidentiality, at the time of disclosure; (b) was generally available to the
public or otherwise part of the public domain at the time of its disclosure to
the receiving Party; (c) became generally available to the public or otherwise
part of the public domain after its disclosure other than through any act or
omission of the receiving Party in breach of this Agreement; or (d) was
subsequently lawfully disclosed to the receiving Party by a Person other than a
Party hereto or independently developed by the receiving Party without reference
to any information or materials disclosed by the disclosing Party. Subject to
the exclusions in clauses (a) – (d) above, for purposes of this Agreement, all
information disclosed by one party to the other party pursuant to this Agreement
shall be deemed “Confidential Information”.

12.2          Permitted Disclosures

Notwithstanding the provisions of Section 12.1 above, each Party may disclose
the other’s Confidential Information, to the extent such disclosure is
reasonably necessary, in filing or prosecuting patent applications, prosecuting
or defending litigation, complying with applicable Laws, submitting information
to tax or other governmental authorities, or in otherwise exercising its rights
hereunder; provided that (a) if a Party is legally required to make any such
disclosure of the other Party’s Confidential Information, to the extent it may
legally do so, it will give reasonable advance written notice to the other Party
of such disclosure and, save to the extent inappropriate in the case of patent
applications, will use its reasonable best efforts to secure confidential
treatment of such Confidential Information prior to its disclosure (whether
through protective orders or otherwise), and (b) with respect to the Parties’
marketing activities, it is agreed that no disclosure may occur until after
(i) patent applications covering inventions described in such Confidential
Information have been filed, or (ii) adequate protection has been obtained to
maintain the patentability of inventions described in such Confidential
Information, or (iii) adequate protection has been obtained to maintain and
preserve the secrecy of such Confidential Information, or (iv) CONMED and MTF
mutually agree in writing that neither of them intend to seek patent protection
on any inventions described in such Confidential Information or maintain such
Confidential Information as a trade secret.



30

 

 

13.              INDEMNIFICATION

13.1          Indemnification of MTF

In addition to its indemnification obligations set forth in Section 4.8, CONMED
shall indemnify each of MTF and its Affiliates and its respective directors,
officers, and employees and the permitted successors and assigns of any of the
foregoing (the “MTF Indemnitees”), and hold each MTF Indemnitee harmless from
and against any and all liabilities, damages, settlements, claims, actions,
suits, penalties, fines, costs or expenses (including, reasonable attorneys’
fees and other expenses of litigation) (any of the foregoing, a “Claim”)
incurred by any MTF Indemnitee to the extent arising from or occurring as a
result of (a) a breach by CONMED of any of its representations, warranties,
covenants or agreements set forth herein, (b) a design defect in an SMT designed
by CONMED or by a third party other than MTF on behalf of CONMED and distributed
by MTF pursuant to this Agreement, except to the extent such design defect is
caused by the gross negligence or willful misconduct of an MTF Indemnitee,
(c) negligent marketing or promotion by CONMED or its Representatives or
inadequate warnings or labeling pertaining to an SMT, or (d) the gross
negligence or willful misconduct of CONMED or its agents. MTF recognizes and
agrees that this indemnification is solely from CONMED (and its successors and
assigns) to MTF and that any CONMED related companies are expressly excluded
from this indemnification.

13.2          Indemnification of CONMED

In addition to its indemnification obligations set forth in Section 4.8, MTF
shall indemnify each of CONMED and its Affiliates and their respective
directors, officers, and employees and the permitted successors and assigns of
any of the foregoing (the “CONMED Indemnitees”), and hold each CONMED Indemnitee
harmless from and against any Claim incurred by any CONMED Indemnitee to the
extent arising from or occurring as a result of (a) a breach by MTF of any of
its representations, warranties, covenants or agreements set forth herein, (b) a
design defect in an SMT designed by or on behalf of MTF promoted or marketed by
CONMED pursuant to this Agreement, except to the extent such design defect is
caused by the gross negligence or willful misconduct of a CONMED Indemnitee,
(c) a processing defect in an SMT or any defect in the Allograft material used
in the processing of an SMT distributed by MTF pursuant to this Agreement,
except to the extent such defect or problem is caused by the gross negligence or
willful misconduct of a CONMED Indemnitee, or (d) the gross negligence or
willful misconduct of MTF or its respective agents. CONMED recognizes and agrees
that this indemnification is solely from MTF (and its respective successors and
assigns) to CONMED and that any other MTF-related companies are expressly
excluded from this indemnification.

31

 

 

13.3          Procedure

A Party (the “Indemnitee”) that intends to claim indemnification under this
Section 13.3 shall notify the other Party (the “Indemnitor”) in writing of any
Claim promptly within ten (10) days after becoming aware of such Claim or
becoming aware of the facts giving rise to such Claim (or when the Indemnitee
should have been aware of such Claim or facts giving rise to such Claim). The
Indemnitor shall have sole control of the defense and/or settlement thereof. The
indemnity in this Section 13 shall not apply to amounts paid in settlement of
any Claim if such settlement is effected without the written consent of the
Indemnitor and Indemnitee, which consent shall not be unreasonably withheld or
delayed. The failure to timely deliver written notice of a Claim to the
Indemnitor, shall not bar an Indemnitee’s right to claim indemnification under
this Section 13, except to the extent that an Indemnitor shall have been
prejudiced by such failure. The Indemnitee under this Section 13, its employees
and agents shall cooperate fully with the Indemnitor and its legal
representatives and provide full information concerning any Claim covered by
this indemnification.

13.4          Joint Defendants

If a legal action is brought against CONMED and MTF relating in any way to an
SMT and it is not clear from the allegations in the complaint and/or the known
facts surrounding the allegations in the complaint as to whether a Claim exists
for which there is a right to indemnification pursuant to Sections 13.1 or 13.2
above and the Parties agree to have a single legal counsel representing them in
such action, then CONMED shall be responsible for controlling the defense of
such action in the first instance. During all the period that CONMED is
controlling the defense of such action, each Party shall bear an equal amount of
the costs of such defense, including attorneys’ fees. No settlement, consent
judgment or other voluntary final disposition of any such action may be entered
into without the prior written consent of MTF, which consent will not be
unreasonably withheld or delayed. If at any time in the course of such suit it
becomes apparent from discovery or otherwise that a Claim exists for which
indemnification may be obtained in accordance with Sections 13.1 or 13.2 above,
then the indemnification provisions of either Sections 13.1 or 13.2, whichever
is applicable, and the indemnification procedures of Section 13.3 shall become
applicable and govern further proceedings in the suit.

13.5          Insurance

CONMED and MTF shall obtain and/or maintain product liability insurance or its
equivalent in an amount commercially reasonable and sufficient in view of the
activities contemplated pursuant to this Agreement.

32

 

 

14.              TERM AND TERMINATION

14.1          Term

The term of this Agreement shall commence on the Effective Date and shall
continue in full force and effect thereafter for a period of 25 years (the
“Initial Term”) and, unless terminated in accordance with the provisions of this
Section 14, shall be automatically renewed for additional successive five (5)
year terms (the Initial Term, together with all such successive terms, the
“Term”).

14.1.1    CONMED Change of Control

In the event of the occurrence of a CONMED Change of Control, if (a) the
Acquiror does not agree to be bound by the terms of this Agreement with respect
to all Allograft activities conducted by the Acquiror or its Affiliates (other
than a Separate Acquiror Affiliate), or (b) the Acquiror is a Specified
Acquiror, MTF may, by written notice delivered to CONMED within 90 days
following the effectiveness of such CONMED Change of Control, elect to provide
notice of its intent to terminate this Agreement effective no earlier than
twenty-four (24) months after the date of such notice; provided that the
Acquiror shall have up to twenty-four (24) months within which to divest any
competing Allograft products or to take or cause to be taken any other actions
as a result of which, if the relevant CONMED Change of Control were to have
occurred on the date that is twenty-four (24) months after the actual date of
such CONMED Change of Control, such Acquiror would not have been deemed to be a
Specified Acquiror, in which case MTF shall not be permitted to terminate this
Agreement pursuant to this Section 14.1.1 (unless, on average during such
twenty-four (24) month period, such Acquiror will have offered materially
greater commissions to promote the sales of the competing Allograft products
than it will have offered for the SMTs); provided, further, that in the event of
the occurrence of a CONMED Change of Control, CONMED shall use commercially
reasonable efforts to (a) effect a smooth transition of its SMT marketing and
promotion business to the relevant Acquiror and (b) cause any agreements,
contracts and other arrangements of the Acquiror relating to competing Allograft
products to expire in accordance with their respective terms, unless MTF
provides prior written consent to the renewal thereof.

14.1.2    Sustained Promotional Shortfall

If at any time after the 10th anniversary of the Effective Date, in lieu of
rendering CONMED non-exclusive pursuant to Section 5.9.1, MTF may, by 6 months
prior written notice to CONMED, terminate this Agreement, provided that MTF may
not terminate this Agreement pursuant to this Section 14.1.2 if, prior to the
date of MTF’s termination notice or within such 6 month notice period, the
Promotional Shortfall is reasonably cured.

14.2          Default

If a Party defaults in the performance of any of its material obligations
hereunder, the non-defaulting Party shall provide the defaulting Party with
written notice of the default. Any failure by CONMED to make a timely payment to
MTF in accordance with the provisions in Section 10.1, or any failure by CONMED
to perform its obligations set forth in Section 5.9 following the requisite
notice and opportunity to cure, shall be deemed to be a material breach of this
Agreement. If, within sixty (60) days after receipt of such written notice, or
the period specified with respect to Section 5.9 of the breach relates to the
obligations under Section 5.9, the default has not been cured, the
non-defaulting Party, at its option, may terminate this Agreement by giving
written notice of termination to the defaulting Party.

33

 

 

14.3          Bankruptcy Proceedings

Either Party hereto may terminate this Agreement with sixty (60) days prior
written notice to the other Party if (i) such other Party shall make an
assignment of substantially all of its assets for the benefit of creditors, file
a petition in bankruptcy, petition or apply to any tribunal for the appointment
of a custodian, receiver or any trustee for such Party of all or substantially
all of such Party’s assets, or shall commence any proceeding under any
dissolution or liquidation Law or statute of any jurisdiction, (provided that no
entity succeeds to the business of such Party following such dissolution or
liquidation), whether now or hereafter in effect, which is not dismissed within
sixty (60) days; or (ii) there shall have been filed any such petition or
application against such other Party, or any such proceeding shall have been
commenced against such Party, in which an order for relief is entered or which
remains undismissed for a period of ninety (90) days or more, or (iii) such
other Party, by an act or knowing failure to act, shall indicate such Party’s
consent to, approval of or acquiescence in, any such petition, application or
proceeding, or order for relief, or the appointment of a custodian, receiver or
any trustee for such Party, of all or any substantial part of any of such
Party’s properties, or shall suffer any such custodianship, receivership or
trusteeship to continue undischarged for a period of ninety (90) days or more.

14.4          Effect of Termination

14.4.1    Accrued Obligations

Termination of this Agreement for any reason shall not release any Party hereto
from any liability which, at the time of such termination, has already accrued
to the other Party or which is attributable to a period prior to the effective
date of such termination, or preclude either Party from pursuing all rights and
remedies it may have hereunder or at Law or in equity with respect to any breach
of this Agreement.

14.4.2    Remaining Inventory

As soon as reasonably practicable, but no later than thirty (30) days after the
effective date of termination of this Agreement, MTF shall provide CONMED with a
complete inventory of finished SMTs in MTF’s possession, or otherwise in MTF’s
control. At such time, CONMED may inspect MTF’s inventory and audit MTF’s
records in the manner provided in Section 10.4. For a period of ninety (90) days
after the effective date of termination of this Agreement, irrespective of the
reason for termination, CONMED, in accordance with the provisions of
Section 4.5, may market and promote, and MTF shall distribute as instructed, all
or any part of MTF’s inventory of SMTs in MTF’s possession or control on the
effective date of such termination. Any distribution of SMTs by MTF under this
Section 14.4.2 shall be in accordance with and subject to all of the other
applicable provisions in this Agreement, including the payment and reporting
provisions in Section 10. If this Agreement is terminated by MTF pursuant to
Section 14.2, to the extent that CONMED does not solicit orders for any or all
of MTF’s inventory of SMTs in MTF’s possession or control on the effective date
of such termination, CONMED shall pay to MTF, within one hundred twenty (120)
days after the effective date of termination, 100% of the costs of any such
remaining inventory that is deemed to be part of a “firm” forecast pursuant to
Section 6.4.

34

 

 

14.4.3    Return of Materials

All Confidential Information shall remain the sole property of the disclosing
Party. Within thirty (30) days after the effective date of termination of this
Agreement, each Party shall destroy all Confidential Information of the other
Party in its possession or control and provide written certification of such
destruction, or prepare such Confidential Information for shipment to such other
Party, as the other Party may direct, at the other Party’s expense. Either Party
may retain one (1) copy of any Confidential Information of the other Party which
may have been entrusted to it, subject to the confidentiality provisions hereof.
During the Term and after any termination or, expiration of this Agreement, each
Party shall have the right to continue to use and disclose for any purpose any
and all clinical trial results and other data relating to SMTs, which is or was
provided or required to be provided to such Party pursuant to this Agreement and
not in violation of Section 10.1 hereof.

14.4.4    Transfer of Purchased Assets

Promptly after the effective date of termination of this Agreement by MTF
pursuant to Section 14.2, CONMED shall assign, transfer, convey and deliver to
MTF all of CONMED’s right, title and interest in, to and under all of the
Purchased Assets (as defined in the Asset Purchase Agreement) conveyed to CONMED
under the Asset Purchase Agreement, to the extent still available, for no
additional consideration. CONMED shall, and shall cause its Affiliates to,
execute and deliver any additional documents, instruments, conveyance and
assurances and take such further actions as may be reasonably required to carry
out the provisions of this Section 14.4.4.

14.5          Survival

Except as otherwise expressly provided herein, the Parties’ rights and
obligations pursuant to Sections 4.7, 4.8, 7, 10.4, 10.5, 11.1.2, 11.2, 12, 13,
14.4, 14.5, 15.4, 16 and any other provisions of this Agreement which by their
terms survive termination, shall survive any termination of this Agreement.

15.              REPRESENTATIONS, WARRANTIES AND COVENANTS

15.1          By MTF

15.1.1    Organization and Authority

MTF hereby represents and warrants to CONMED that: (a) MTF is a nonprofit
corporation duly organized, validly existing and in good standing under the Laws
of the District of Columbia and has full corporate power and authority to enter
into and carry out its obligations under this Agreement and to consummate the
transactions contemplated hereby; (b) the execution and delivery by MTF of this
Agreement, the performance by MTF of its obligations hereunder and the
consummation by MTF of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of MTF; (c) this
Agreement has been duly executed and delivered by MTF, and (assuming due
authorization, execution and delivery by CONMED) this Agreement constitutes a
legal, valid and binding obligation of MTF enforceable against MTF in accordance
with its terms subject to the effect of applicable bankruptcy, insolvency,
reorganization, moratorium or other similar federal or state laws affecting the
rights of creditors and the effect or availability of rules of law governing
specific performance, injunctive relief or other equitable remedies, regardless
of whether any such remedy is considered in a proceeding at law or equity
(collectively, “Bankruptcy Laws and Equitable Principles”).



35

 

 

15.1.2    No Conflicts; Consents

MTF hereby represents and warrants to CONMED that the execution, delivery and
performance by MTF of this Agreement, and the consummation of the transactions
contemplated hereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the certificate of
incorporation, by-laws or other organizational document of MTF; (b) conflict
with or result in a violation or breach of any provision of any Law applicable
to MTF; (c) require the consent, notice or other action by any Person under,
conflict with, result in a violation or breach of, constitute a default or an
event that, with or without notice or lapse of time or both, would constitute a
default under, result in the acceleration of or create in any party the right to
accelerate, terminate, modify or cancel any agreement, contract, document or
instrument to which MTF is a party or by which it is otherwise bound (except for
consents, notices and actions that have been obtained, delivered or taken and
except as validly waived). MTF hereby represents and warrants to CONMED that no
consent, approval, permit, order, declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to MTF in connection with
the execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement. MTF hereby covenants to CONMED that
MTF will not grant any rights in conflict with the rights granted herein, and
MTF hereby represents and warrants to CONMED that, to its knowledge and belief,
as of the date hereof there are no threatened or pending actions, suits or
claims against it with respect to or relating in any way to its right to enter
into and perform its obligations under this Agreement.

15.1.3    Compliance with Laws

MTF hereby covenants to CONMED that, with respect to the activities being
conducted by MTF pursuant to this Agreement, MTF shall comply with all
applicable Laws.

15.1.4    Processing

MTF hereby covenants to CONMED that the SMTs shall be free of defects in
materials and workmanship and processed in accordance with (i) the agreed-to
specifications (ii) quality management procedures that meet or exceed the
requirements of the FDA and other applicable industry standards, and (iii) all
applicable Laws.

36

 

 

15.1.5    Intellectual Property

a.                   Title and License. MTF hereby represents and warrants to
CONMED that MTF: (1) Controls MTF’s Intellectual Property; (2) has the exclusive
right and authority to use, and grant a license (or sublicense) under, MTF’s
Intellectual Property in the Field; and (3) has the exclusive right to bring
actions for infringement of MTF’s Intellectual Property in the Field. MTF hereby
represents and warrants to CONMED that MTF has not granted (and is not obligated
to grant) and will not grant during the term of this Agreement, any license,
option or other rights with respect to MTF’s Intellectual Property in the Field.

b.                  Confidentiality. MTF hereby represents and warrants to
CONMED that MTF has taken reasonable efforts to protect the confidentiality of
any confidential or proprietary know-how and information relating to any MTF’s
Intellectual Property.

c.                   No Contest of Validity or Patentability. MTF hereby
represents and warrants to CONMED that there is no pending, or to the knowledge
of MTF, threatened litigation (and MTF has received no written or verbal
notice): (1) contesting the patentability, validity enforceability, ownership,
or right to use, assign, license, sublicense or dispose of any intellectual
property included in MTF’s Intellectual Property, or (2) asserting that any of
MTF’s Intellectual Property conflicts or will conflict with the intellectual
property of any other person or entity.

d.                  Freedom To Operate Without Infringing Third Party
Intellectual Property Rights. MTF hereby represents and warrants to CONMED that,
to the knowledge of MTF: (1) neither MTF nor any of its Affiliates have
interfered with, infringed upon or misappropriated any Intellectual Property
Rights of third parties with respect to the recovery, processing, promotion and
distribution of SMTs; and (2) no third party has interfered with, infringed
upon, misappropriated, or otherwise come into conflict with any Intellectual
Property Rights of MTF or any of its Affiliates with respect to the recovery,
processing, promotion and distribution of SMTs.

e.                   Misappropriation; Notice of Infringement. MTF hereby
represents and warrants to CONMED that: (1) MTF has not misappropriated from any
person or entity any of MTF’s Intellectual Property; (2) MTF has received no
notice of any infringement or alleged infringement by any third party of MTF’s
Intellectual Property; and (3) MTF and its Affiliates own, possess or have the
right to use pursuant to a valid and enforceable, written license, sublicense,
agreement, or permission all material Intellectual Property Rights necessary for
the recovery, processing, promotion, and distribution of SMTs as presently
conducted as of the Effective Date.

37

 

 

15.2          By CONMED

15.2.1    Organization and Authority

CONMED hereby represents and warrants to MTF that: (a) CONMED is a corporation
duly organized, validly existing and in good standing under the Laws of the
State of New York and has corporate power and authority to enter into and carry
out its obligations under this Agreement and to consummate the transactions
contemplated hereby; (b) the execution and delivery by CONMED of this Agreement,
the performance by CONMED of its obligations hereunder and the consummation by
CONMED of the transactions contemplated hereby have been duly authorized by all
requisite corporate action on the part of CONMED; and (c) this Agreement has
been duly executed and delivered by CONMED, and (assuming due authorization,
execution and delivery by MTF) this Agreement constitutes a legal, valid and
binding obligation of CONMED enforceable against MTF in accordance with its
terms subject to the effect of Bankruptcy Laws and Equitable Principles.

15.2.2    No Conflicts; Consents

CONMED hereby represents and warrants to MTF that the execution, delivery and
performance by CONMED of this Agreement, and the consummation of the
transactions contemplated hereby, do not and will not: (a) conflict with or
result in a violation or breach of, or default under, any provision of the
CONMED or other organizational document of CONMED; (b) conflict with or result
in a violation or breach of any provision of any Law applicable to CONMED; (c)
require the consent, notice or other action by any Person under, conflict with,
result in a violation or breach of, constitute a default or an event that, with
or without notice or lapse of time or both, would constitute a default under,
result in the acceleration of or create in any party the right to accelerate,
terminate, modify or cancel any agreement, contract, document or instrument to
which CONMED is a party or by which it is otherwise bound (except for consents,
notices and actions that have been obtained, delivered or taken and except as
validly waived). CONMED hereby represents and warrants to MTF that no consent,
approval, permit, order, declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to CONMED in connection
with the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby and thereby. CONMED hereby covenants to MTF
that CONMED will not grant any rights in conflict with the rights granted
herein, and CONMED hereby represents and warrants to MTF that, to its knowledge
and belief, as of the date hereof there are no threatened or pending actions,
suits or claims against it with respect to or relating in any way to its right
to enter into and perform its obligations under this Agreement.

15.2.3    Compliance with Laws

CONMED hereby represents and warrants to MTF that, with respect to the
activities being conducted by CONMED pursuant to this Agreement, CONMED shall
comply with all applicable Laws.

38

 

 

15.2.4    Intellectual Property

a.                   Title and License. CONMED hereby represents and warrants to
MTF that CONMED: (1) Controls CONMED Intellectual Property; (2) has the
exclusive right and authority to use, and grant a license under, CONMED
Intellectual Property in the Field; and (3) has the exclusive right to bring
actions for infringement of CONMED Intellectual Property in the Field. CONMED
hereby represents and warrants to MTF that CONMED has not granted (and is not
obligated to grant) and will not grant during the term of this Agreement, any
license, option or other rights with respect to CONMED Intellectual Property in
the Field.

b.                  Confidentiality. CONMED hereby represents and warrants to
MTF that CONMED has taken reasonable efforts to protect the confidentiality of
any confidential or proprietary know-how and information relating to any CONMED
Intellectual Property.

c.                   No Contest of Validity or Patentability. CONMED hereby
represents and warrants to MTF that there is no pending, or to the knowledge of
CONMED, threatened litigation (and CONMED has received no written or verbal
notice): (1) contesting the patentability, validity enforceability, ownership,
or right to use, assign, license, sublicense or dispose of any intellectual
property included in CONMED Intellectual Property, or (2) asserting that any of
CONMED Intellectual Property conflicts or will conflict with the intellectual
property of any other person or entity.



d.                  Misappropriation; Notice of Infringement. CONMED hereby
represents and warrants to MTF that: (1) CONMED has not misappropriated from any
person or entity any of CONMED Intellectual Property; and (2) CONMED has
received no notice of any infringement or alleged infringement by any third
party of CONMED Intellectual Property.

15.3          Disclaimer of Warranties

Each of CONMED and MTF hereby acknowledges that the other Party makes no
warranties other than the warranties expressly made in this Agreement, and
specifically disclaim any implied warranties of merchantability, fitness for a
particular purpose, or non-infringement with respect to any SMT.

15.4          Non-Solicitation

During the Term and for a period of one year thereafter, neither Party shall,
without the other Party’s prior approval, employ (or solicit the employment of)
any Party’s employees, provided, however, that the foregoing provision will not
prevent any Party from employing any such person who (i) contacts such Party on
his or her own initiative without any direct or indirect solicitation (except
broad-based solicitations directed at the public in general) by or encouragement
from such Party or (ii) has been terminated by the other Party or its
subsidiaries prior to the commencement of employment discussions between such
Party and such employee.

39

 

 

16.              MISCELLANEOUS

16.1          Governing Law

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of New York, without regard to its conflict of law principles.

16.2          Independent Contractors

It is understood that each Party is an independent contractor, that no
activities under this Agreement shall create or be deemed to create any agency
relationship between the Parties, and that persons engaged in work by one Party
hereunder shall not in any sense be considered as employees of the other. For
legal purposes, the Parties do not intend by the arrangements contemplated
hereby to form a partnership for state law or for federal income tax purposes.

16.3          Funding

Except as expressly stated herein, each Party shall bear its own costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby.

16.4          Press Releases and Other Publicity Announcements

Any public announcement or similar publicity with respect to the SMTs may be
issued at such time and in such manner as determined by the Joint Committee. Any
public announcement or similar publicity with respect to this Agreement shall be
subject to the consent of the non-publishing Party, which consent shall not be
unreasonably withheld or delayed, unless such communication is made in order to
comply with Law.

16.5          Binding Effect

Subject to the provisions of this Agreement relating to assignment, this
Agreement shall be binding upon and shall inure to the benefit of the Parties,
and their respective successors and assigns and in the case of CONMED, on the
CONMED Affiliates. Without limiting the foregoing, CONMED shall be responsible
for compliance by the CONMED Affiliates with the terms of this Agreement
relating to exclusivity and restrictions on competition including Section 2.

16.6          Entire Agreement

The Asset Purchase Agreement, this Agreement, the Exhibits hereto and thereto
and any other agreements contemplated herein or therein constitute the entire
agreement between the Parties with respect to the subject matter hereof.

40

 

 

16.7          No Waiver

Any failure of a Party to require the other Party to comply with any provision
of this Agreement shall not be deemed a waiver of such provision or any other
provision of this Agreement.

16.8          Severability

The invalidity or unenforceability of any particular provision of this Agreement
shall not affect the other provisions hereof, and this Agreement shall be
construed in all respects as if such invalid or unenforceable provisions were
omitted and in a manner to most closely accomplish the intent of the Parties.

16.9          Counterparts

This Agreement may be executed in multiple counterparts, each of which will be
deemed an original, but all of which shall constitute one and the same. A
facsimile signature or electronically scanned copy of a signature shall
constitute and shall be deemed to be sufficient evidence of a Party’s execution
of this Agreement, without necessity of further proof. Each such copy shall be
deemed an original, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.

16.10      Amendments

This Agreement may only be amended with the written consent of CONMED and MTF.

16.11      Assignment

Neither Party may assign any of its rights, obligations or privileges (by
operation of Law or otherwise) hereunder without the prior written consent of
the other Party, which consent shall not be unreasonably withheld or delayed;
provided, however, that subject to Sections 2.4.2 and 14.1 in the case of CONMED
either Party shall have the right to assign all of its rights, obligations and
privileges hereunder, without obtaining the other Party’s consent, to a
successor in business or an acquirer of all or substantially all of its SMTs
business or assets to which this Agreement pertains subject to such successor or
acquirer executing a written instrument agreeing to be bound by this Agreement
if not a successor by operation of Law; provided, that CONMED may assign all of
its rights, obligations and privileges hereunder to a CONMED Affiliate as long
as CONMED remains obligated to comply with the terms of this Agreement.

16.12      Notices 

16.12.1 Method of Delivery

Any and all notices, demands and other communications required or permitted
under this Agreement shall be deemed adequately given only if in writing and if
the same shall be delivered by hand, by mail or by Federal Express or similar
expedited commercial carrier, addressed to the recipient of the notice, postage
prepaid and registered or certified with return receipt requested (if by mail),
or with air freight charges prepaid (if by Federal Express or similar carrier).

41

 

 

16.12.2 Procedure

All notices, demands and other communications required or permitted under this
Agreement shall be deemed to have been given for all purposes upon the date of
receipt or refusal. All such notices, demands and other communications shall be
addressed as set forth on the Notices Schedule attached hereto as Exhibit D or
to such other address as any Party may have designated for itself by written
notice to the other Party in the manner herein prescribed.

16.13      Force Majeure

Notwithstanding anything else in this Agreement, no default, delay or failure to
perform on the part of either Party shall be considered a breach of this
Agreement if such default, delay or failure to perform is shown to be due to
causes beyond the reasonable control of the Party charged with a default (“Force
Majeure”), including, causes such as strikes, lockouts or other labor disputes,
riots, civil disturbances, actions or inactions of governmental authorities or
suppliers, epidemics, war, terrorism, embargoes, severe weather, fire,
earthquakes, acts of God, acts of the public enemy, nuclear disasters, or
default of a common carrier; provided, however, that for the duration of such
Force Majeure, the Party charged with such default must continue to use all
reasonable efforts to overcome such Force Majeure.

16.14      Dispute Resolution

Upon the occurrence of a dispute between the Parties or any Party and the Joint
Committee, including any breach of this Agreement, the matter shall be referred
to the general managers of MTF and CONMED, or their designees. The chief
executives of CONMED and MTF, or their designees (the “Designated Executives”)
shall negotiate in good faith to resolve such dispute in a mutually satisfactory
manner for thirty (30) days, or such longer period of time to which the
Designated Executives may agree. If such efforts do not result in mutually
satisfactory resolution of the dispute, either Party shall have the right to
pursue any and all other remedies available to such Party.

16.15      Due Dates

If any payment or other action required under this Agreement falls due on a date
that is a Saturday, Sunday or legal holiday, then such payment or other action
shall become due on the first Business Day after such Saturday, Sunday or legal
holiday.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

42

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first set forth above.

  CONMED Corporation
        By: /s/ Robert D. Shallish, Jr.     Name:  Robert D. Shallish, Jr.    
Title:  Vice President - Finance, CFO
 
 
    MUSCULOSKELETAL TRANSPLANT FOUNDATION, INC.
 
    By: /s/ Bruce W. Stroever     Name:  Bruce W. Stroever     Title: 
President/Chief Executive Officer

 

